EXHIBIT 10.1

AMENDED AND RESTATED MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT, dated as of
December 15, 2005 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Purchase Agreement”), among VON KARMAN FUNDING TRUST, a
Delaware statutory trust, as purchaser (the “Purchaser”), NEW CENTURY MORTGAGE
CORPORATION, a California corporation, as seller and servicer (the “Company”, in
its capacity as servicer hereunder, the “Servicer” and in its capacity as seller
hereunder, the “Seller”), and NEW CENTURY FINANCIAL CORPORATION, a Maryland
corporation, as performance guarantor (the “Performance Guarantor”).

W I T N E S S E T H

WHEREAS, the Purchaser, the Seller and the Servicer entered into that certain
Mortgage Loan Purchase and Servicing Agreement, dated as of September 5, 2003
(the “Original Purchase Agreement”);

WHEREAS, the Purchaser, the Seller and the Servicer desire to amend and restate
the Original Purchase Agreement in its entirety;

WHEREAS, pursuant to Section 12.2 of the Original Purchase Agreement, the
Purchaser, the Swap Counterparty, the Servicer and the Seller have consented to
the amendment and restatement of the Original Purchase Agreement on the terms
set forth herein;

WHEREAS, pursuant to this Purchase Agreement, the Purchaser has agreed to
purchase from the Seller and the Seller has agreed to sell to the Purchaser from
time to time Mortgage Loans constituting Eligible Loans until the termination of
this Purchase Agreement in accordance with Section 11.1 hereof. The Company
wishes to service each Mortgage Loan on behalf of the Purchaser after the sale
and purchase thereof.

WHEREAS, the Purchaser and the Company, as Seller and Servicer, wish to
prescribe the manner of purchase of the Mortgage Loans and the management,
servicing and control of the Mortgage Loans.

WHEREAS, the Purchaser intends to sell the Mortgage Loans and the Servicer will
arrange for the sale of the Mortgage Loans on behalf of the Purchaser to
Mortgage Loan Buyers.

WHEREAS, the Performance Guarantor has agreed to guarantee certain obligations
of the Seller in connection with this Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Purchaser, the Company, as the Seller and the
Servicer, and the Performance Guarantor, agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions.

Certain capitalized terms used herein (including the preamble and the recitals
hereto) shall have the meanings assigned to such terms in the Definitions List
attached to the Security Agreement, dated as of December 15, 2005, between the
Issuer and Deutsche Bank Trust Company Americas, as Collateral Agent, as
Schedule I thereto (the “Definitions List”), as such Definitions List may be
amended or modified from time to time in accordance with the provisions thereof.

Section 1.2 Cross-References.

Unless otherwise specified, references in this Purchase Agreement and in each
other Program Document to any Article or Section are references to such Article
or Section of this Purchase Agreement or such other Program Document, as the
case may be and, unless otherwise specified, references in any Article, Section
or definition to any clause are references to such clause of such Article,
Section or definition.

Section 1.3 Accounting and Financial Determinations; No Duplication.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Purchase Agreement, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Purchase Agreement, in accordance with GAAP. When used herein,
the term “financial statement” shall include the notes and schedules thereto.
All accounting determinations and computations hereunder or under any other
Program Documents shall be made without duplication.

Section 1.4 Rules of Construction.

In this Purchase Agreement, unless the context otherwise requires:

(a) the singular includes the plural and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Purchase Agreement, and reference to any Person in a particular capacity only
refers to such Person in such capacity;

(c) reference to any gender includes the other gender;

(d) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

(e) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(f) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”.

ARTICLE 2

SALE OF MORTGAGE LOANS; POSSESSION OF

MORTGAGE FILES; BOOKS AND RECORDS;

CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS

Section 2.1 Sale of Mortgage Loans; Possession of Mortgage Loan Files;
Maintenance of Mortgage Loan Files.

(a) (i) From time to time, pursuant to any Transfer Supplement, the Seller may
sell, transfer, assign, set over and convey to the Purchaser, without recourse,
but subject to the terms hereof, all the right, title and interest of the Seller
in and to each Mortgage Loan and any Additional Balance related to any HELOC
purchased by the Purchaser on a prior Closing Date identified on such Transfer
Supplement, including Wet Funded Loans; provided, however, that the Purchaser
shall not at any time be required to purchase Mortgage Loans or any Additional
Balances having an aggregate Outstanding Purchase Price greater than the sum of
(i) the then-current Program Utilization Amount, less (ii) the aggregate
Outstanding Purchase Price of all Mortgage Loans (including any Additional
Balance previously purchased by the Purchaser with respect thereto) owned by the
Purchaser at such time; provided further, that each Mortgage Loan transferred on
each Closing Date must be an Eligible Loan; and provided, further, that any
transfer of a HELOC on a Closing Date shall include all right, title and
interest of the Seller in, to and under such Mortgage Loan including its unpaid
principal balance on such Closing Date, but shall not include any future Draws
on such HELOC, which the Seller may elect to sell to the Purchaser as an
Additional Balance on a subsequent Closing Date. In connection with the sale of
Mortgage Loans to the Purchaser, the Seller shall sell, transfer, assign, set
over and convey to the Purchaser all right, title and interest of the Seller in
and to the servicing rights related to such Mortgage Loans. The Seller shall
provide a notice to the Purchaser, the Servicer, the Indenture Trustee, the
Collateral Agent and each Swap Counterparty not later than 12:00 noon (New York
City time) (where the Purchaser intends to issue Secured Liquidity Notes to fund
its purchase of a Portfolio on such day), or 4:00 p.m. (New York City time)
(where the Purchaser does not intend to issue Secured Liquidity Notes to fund
its purchase of a Portfolio on such day) on the Closing Date of its intention to
sell a Portfolio to the Purchaser pursuant to a Transfer Supplement. In such
notice, the Seller shall inform the Purchaser of the aggregate principal balance
of the Mortgage Loans and Additional Balances that it intends to sell on such
date. The subject Portfolio and related servicing rights shall be sold by the
Seller to the Purchaser as described in Section 2.2 hereof. Each Transfer
Supplement shall be executed by the Seller and the Purchaser at the time of the
sale of the subject Portfolio and related servicing rights. Notwithstanding the
foregoing, the Purchaser may not purchase any (i) Mortgage Loans or Additional
Balances during the continuation of an Extended Note Amortization Event, or a
Termination Event, or (ii) any Junior Loans or Additional Balances during the
continuation of a Junior Loan Exposure Trigger Event.

(ii) Upon execution of any Transfer Supplement by the Seller and the Purchaser
and receipt of the Initial Purchase Price therefor, the Seller hereby sells,
assigns, transfers, sets over and conveys to the Purchaser all right, title and
interest of the Seller in, to and under each Mortgage Loan, Additional Balances
and any related servicing rights identified on such Transfer Supplement (but
excluding any Excluded Amounts with respect to any HELOCs). It is intended that
the transfer, assignment and conveyance herein contemplated constitute a sale of
the Mortgage Loans and Additional Balances, conveying good title thereto free
and clear of any liens, by the Seller to the Purchaser and that the Mortgage
Loans, Additional Balances and related servicing rights not be part of the
Seller’s estate in the event of insolvency. In the event that the Mortgage
Loans, Additional Balances and related servicing rights are held to be property
of the Seller or if for any other reason any Transfer Supplement is held or
deemed not to absolutely sell and assign the Mortgage Loans, Additional Balances
and related servicing rights, the parties intend that the Seller shall be deemed
to have granted, and does hereby grant, to the Purchaser a valid security
interest, free and clear of any lien, claim or interest of any other Person, in
the Seller’s right, title and interest in the Mortgage Loans, Additional
Balances and all collateral related thereto now existing or hereafter arising
for the purpose of securing the rights of the Purchaser under this Purchase
Agreement (but excluding any Excluded Amounts with respect to any HELOCs), and
that this Purchase Agreement and the Transfer Supplement shall each constitute a
security agreement under applicable law.

(iii) Although Additional Balances may be sold by the Seller to the Purchaser on
any Closing Date pursuant to this Section 2.1, none of the Purchaser, the
Indenture Trustee, the Collateral Agent or any other Secured Party assumes the
obligation under any HELOC that provides for the funding of future Draws by the
Mortgagor thereunder.

(b) Pursuant to Section 2.5 hereof, as soon as practicable but in any event on
or before the date which is seven (7) Business Days after the sale of any
Mortgage Loan to the Purchaser, the Seller shall deliver and release each
related Mortgage Note, Mortgage and Assignment of Mortgage, including Mortgage
Notes, Mortgages and Assignments of Mortgages on Wet Funded Loans (subject to
the Wet Funded Loan Limitation), to the Custodian, as bailee, initially for the
Purchaser and then for the Collateral Agent pursuant to the Custodial Agreement;
provided, however, that any Mortgage Loan whose related Mortgage Note, Mortgage
and Assignment of Mortgage are not delivered on or before the date which is
seven (7) Business Days after the sale of such Mortgage Loan to the Purchaser
shall be repurchased by the Seller on such seventh (7th) Business Day at the
Repurchase Price in accordance with Section 3.3 hereof; provided, further, that
any Mortgage Loan that is not repurchased by the Seller on or before a date
which is ten (10) days after the expiration of such seven (7) Business Day
period shall be sold by the Servicer as soon as practicable. The Seller shall
deliver the related Loan Documents not delivered to the Custodian (the
“Servicing File”) to the Servicer and the contents of each related Servicing
File shall be held in trust by the Servicer, as bailee, for the benefit of the
Purchaser as owner and the Collateral Agent as secured party; provided, however,
that the failure of the Seller to deliver any such Loan Document, which failure
does not have a material and adverse impact on the value of a Mortgage Loan,
shall not constitute a breach of this Purchase Agreement; provided, further,
that all Mortgage Notes, Mortgages and Assignments of Mortgages shall be
delivered to the Custodian, as bailee, initially for the Purchaser and then for
the Collateral Agent, as provided in the first sentence of this Section 2.1(b).
The possession of each Servicing File by the Servicer is at the will of the
Purchaser for the sole purpose of servicing the related Mortgage Loan and such
retention and possession by the Servicer is in a custodial capacity only. Upon
the sale of the Mortgage Loans to the Purchaser, the ownership of each related
Mortgage Note, Mortgage, Assignment of Mortgage and the remainder of the
Mortgage Loan File shall vest immediately in the Purchaser, and the ownership of
all other records and documents with respect to the related Mortgage Loan
prepared by or which come into the possession of the Servicer shall vest
immediately in the Purchaser and shall be retained and maintained by the
Servicer, in trust, at the will of the Purchaser and the Collateral Agent and
only in such custodial capacity. Each Servicing File and the Servicer’s books
and records shall be marked appropriately to reflect clearly the sale of the
related Mortgage Loans to the Purchaser. The Custodian shall only release its
custody of the Mortgage Notes, Mortgages, Assignments of Mortgages and other
contents of a Mortgage Loan File in its possession in accordance with the
Custodial Agreement.

The Mortgage Loan File shall consist of the following documents (constituting,
collectively, the “Loan Documents”) and such other documents as the Purchaser
may reasonably require from time to time:

(i) the original Mortgage Note or, if such Mortgage Note is lost, a certified
copy thereof along with a Lost Note Affidavit and Indemnity substantially in the
form attached to the Custodial Agreement as Exhibit F, and the original of any
guarantee executed in connection with the Mortgage Note (if any);

(ii) the original Mortgage with evidence of recording thereon. If in connection
with each Mortgage Loan, the Seller cannot deliver or cause to be delivered the
original Mortgage with evidence of recording thereon on or prior to the Closing
Date because of a delay caused by the public recording office where such
Mortgage has been delivered for recordation or because such Mortgage has been
lost or because such public recording office retains the original recorded
Mortgage, the Seller shall deliver or cause to be delivered to the Custodian,
(a) in the case of a delay caused by the public recording office, a photocopy of
such Mortgage, together with an Officer’s Certificate of the Seller stating that
such Mortgage has been dispatched to the appropriate public recording office for
recordation and that the original recorded Mortgage or a copy of such Mortgage
certified by such public recording office to be a true and complete copy of the
original recorded Mortgage will be promptly delivered to the Custodian upon
receipt thereof by the Seller or (b) in the case of a Mortgage where a public
recording office retains the original recorded Mortgage or in the case where a
Mortgage is lost after recordation in a public recording office, a photocopy of
such Mortgage certified by such public recording office to be a true and
complete copy of the original recorded Mortgage. Any provision in this Purchase
Agreement or any other Program Document that requires a Mortgage to be delivered
within seven (7) Business Days after the sale of the related Mortgage Loan to
the Purchaser shall be deemed complied with if, under the circumstances
described in the immediately preceding sentence, the document(s) described in
clause (a) or (b) of such sentence, as applicable, are delivered within such
seven (7) Business Day period;

(iii) the originals of all assumption, modification, consolidation or extension
agreements, with evidence of recording thereon;

(iv) except with respect to a MERS Mortgage (which shall not require an
assignment), the original duly executed Assignment of Mortgage for each Mortgage
Loan, in form and substance acceptable for recording; if the Mortgage Loan was
acquired by the Seller in a merger, any Assignment of Mortgage (other than with
respect to a MERS Mortgage, which shall not require an assignment) must be made
by “[Seller], successor by merger to [name of predecessor].” If the Mortgage
Loan was acquired or originated by the Seller while doing business under another
name, any Assignment of Mortgage (other than with respect to a MERS Mortgage,
which shall not require an assignment) must be by “[Seller], formerly known as
[previous name].” If the Mortgage Loan was acquired by the Seller as receiver
for another entity, any Assignment of Mortgage (other than with respect to a
MERS Mortgage, which shall not require an assignment) must be by “[Seller],
receiver for [name of entity in receivership].” Any Assignment of Mortgage must
be duly recorded only if recordation is required as provided in Section 12.9
hereof. If any Assignment of Mortgage is to be recorded, the Mortgage shall be
assigned to the Custodian. If any Assignment of Mortgage is not to be recorded
but is otherwise required hereunder, such Assignment of Mortgage shall be
delivered in blank. If such original Assignment of Mortgage has been sent for
recording but has not been returned from the applicable recording office or has
been lost or if such public recording office retains the original Assignment of
Mortgage, the Seller shall deliver or cause to be delivered to the Servicer,
(a) in the case of a delay caused by the public recording office, a photocopy of
such Assignment of Mortgage, together with an Officer’s Certificate of the
Seller stating that such Assignment of Mortgage has been dispatched to the
appropriate public recording office for recordation and that such Assignment of
Mortgage or a copy of such Assignment of Mortgage certified by the appropriate
public recording office to be a true and complete copy of the original
Assignment of Mortgage will be promptly delivered to the Servicer upon receipt
thereof by the Seller or (b) in the case of an Assignment of Mortgage where a
public recording office retains the original Assignment of Mortgage or in a case
where an Assignment of Mortgage is lost after recordation in a public recording
office, a copy of such Assignment of Mortgage certified by such public recording
office to be a true and complete copy of the original Assignment of Mortgage;

(v) the originals of all intervening assignments of mortgage from any Person not
an Affiliate of the Seller, with evidence of recording thereon (if such
recording is necessary as represented in Section 3.2 (cc) hereof), or if any
such intervening assignment has not been returned from the applicable recording
office or has been lost or if such public recording office retains the original
recorded assignment of mortgage, the Seller shall deliver or cause to be
delivered to the Servicer, (a) in the case of a delay caused by the public
recording office, a photocopy of such intervening assignment, together with an
Officer’s Certificate of the Seller stating that such intervening assignment of
mortgage has been dispatched to the appropriate public recording office for
recordation and that such original recorded intervening assignment of mortgage
or a copy of such intervening assignment of mortgage certified by the
appropriate public recording office to be a true and complete copy of the
original recorded intervening assignment of mortgage will be promptly delivered
to the Servicer upon receipt thereof by the Seller or (b) in the case of an
intervening assignment where a public recording office retains the original
recorded intervening assignment or in a case where an intervening assignment is
lost after recordation in a public recording office, a copy of such intervening
assignment certified by such public recording office to be a true and complete
copy of the original recorded intervening assignment;

(vi) if available, either (a) the original mortgagee title insurance policy or,
if the policy has not yet been issued, the irrevocable written commitment,
interim binder or marked up binder for a title insurance policy issued by the
title insurance company dated and certified as of the date the Mortgage Loan was
funded, or (b) the original attorney’s opinion of title; and

(vii) the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage.

(c) It is the intention of this Purchase Agreement that each conveyance of the
Seller’s right, title and interest in and to each Mortgage Loan pursuant to this
Purchase Agreement and any Transfer Supplement shall constitute a purchase and
sale and not a loan.

Section 2.2 Determination of Initial Purchase Price.

No later than 8:00 p.m. (New York City time) on the Business Day prior to each
Closing Date, the Seller shall deliver to the Purchaser and each Swap
Counterparty via email or facsimile a statement setting forth (i) the
approximate aggregate unpaid principal balance of mortgage loans proposed to be
sold to the Purchaser on the related Closing Date (for purposes of this
paragraph, the “Additional Mortgage Loans”), and (ii) the Reference Agent’s
calculation (the “Preliminary Mark”), using the method set forth on Annex A to
each Interest Rate Swap, of the Market Value of the expected pool comprised of
the Additional Mortgage Loans together with all of the Mortgage Loans owned by
the Purchaser as of the end of funding on the day the Preliminary Mark is
delivered. Each of the Swap Counterparties shall have the right to dispute the
Preliminary Mark, provided that, if notice of such dispute is not received by
the Seller before 10:00 a.m. (New York City time) on the Closing Date (after
receipt of the Preliminary Mark), all of the Swap Counterparties will be deemed
to have agreed with such Preliminary Mark. If the Purchaser or any Swap
Counterparty does not agree with the Preliminary Mark, the Purchaser, the Seller
and the appropriate Swap Counterparty shall each use their best efforts to agree
on a revised Preliminary Mark. If a revised Preliminary Mark is agreed or the
disputing party withdraws its objection, such revised or the original
Preliminary Mark (as the case may be) shall automatically become the calculation
of Market Value for any Mortgage Loans acquired by the Purchaser on such Closing
Date. If the parties are unable to agree upon the Preliminary Mark, or the sale
does not close for any other reason, the Seller shall, at its option,
(x) proceed with the sale at the highest Market Value acceptable to all the Swap
Counterparties, or (y) abandon the sale or reschedule it to a later date.

No later than 12.00 noon (New York City time) (where the Purchaser intends to
issue Secured Liquidity Notes to fund its purchase of a Portfolio on such day)
on each Closing Date (or 4:00 p.m. (New York City time) where the Purchaser does
not intend to issue Secured Liquidity Notes to fund its purchase of a Portfolio
on such day), the Seller shall deliver to the Purchaser a Transfer Supplement
and shall notify the Purchaser of its calculation of the Initial Purchase Price
for each Mortgage Loan and Additional Balance in the Portfolio, based on the
foregoing determination of Market Value. If the Purchaser does not agree with
any purchase calculation or the sale does not close for any other reason, the
Closing Date for the Portfolio shall be rescheduled to a later date, at its
option, by the Seller. The Purchaser and the Seller shall use their best efforts
to close the sale of any Portfolio on any such Closing Date. The Purchaser shall
pay to the Seller the Initial Purchase Price of each Mortgage Loan and
Additional Balance purchased by it hereunder, in immediately available funds not
later than 5:00 p.m. (New York City time), on the Closing Date. Each Mortgage
Loan must be an Eligible Loan.

Section 2.3 Purchase Commitment Term.

Subject to the terms and conditions of the Program Documents, the commitment of
the Purchaser under this Purchase Agreement shall expire on the termination of
this Purchase Agreement, pursuant to Section 11.1 hereof.

Section 2.4 Books and Records; Transfers of Mortgage Loans.

From and after each related Closing Date, all rights arising with respect to
each Mortgage Loan sold pursuant to any Transfer Supplement, including but not
limited to all funds received on or in connection with each Mortgage Loan, shall
be received and held by the Servicer in trust for the benefit of the Purchaser,
except as is otherwise set forth in Section 4.27 with respect to Excluded
Amounts. Pursuant to the Custodial Agreement, the Custodian shall hold all of
the Mortgage Notes, Mortgages and Assignments of Mortgages as described in the
Custodial Agreement.

The Servicer shall be responsible for maintaining, and shall maintain, a
complete set of books and records for each Mortgage Loan which shall be marked
clearly to reflect the ownership of each Mortgage Loan by the Purchaser. To the
extent that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Servicer
may be in the form of microfilm or microfiche or such other reliable means of
recreating original documents, including but not limited to, optical imagery
techniques so long as the Servicer complies with its Customary Servicing
Procedures.

The Servicer shall maintain with respect to each Mortgage Loan and shall make
available for inspection by the Purchaser, the Collateral Agent, any SLN
Placement Agent, the Indenture Trustee, the Depositary or their respective
designees, upon reasonable advance notice, at the offices of the Servicer during
normal business hours the related Servicing File during the time the Purchaser
retains ownership of a Mortgage Loan and thereafter pursuant to applicable laws
and regulations.

Section 2.5 Custodial Agreement.

Pursuant to the Custodial Agreement, the Seller shall, from time to time in
connection with the purchase of Mortgage Loans pursuant to the terms of this
Purchase Agreement, deliver to the Custodian, on or before the date which is
seven (7) Business Days after the related Closing Date, the Mortgage Note,
Mortgage and Assignment of Mortgage with respect to each Mortgage Loan
transferred. The Custodian shall hold each Mortgage Note, Mortgage and
Assignment of Mortgage in trust, as bailee, initially for the Purchaser and then
for the Collateral Agent pursuant to the Custodial Agreement.

Section 2.6 Capital Contribution.

To the extent that the Market Value of any Portfolio sold by the Seller to the
Purchaser on the related Closing Date exceeds the Initial Purchase Price paid by
the Purchaser to the Seller for such Portfolio, such excess shall be a capital
contribution by the Seller to the Purchaser.

     
Section 2.7
  [RESERVED].
 
   
Section 2.8
  Junior Loan Exposure Trigger Event.
 
   

Upon the occurrence of a Junior Loan Exposure Trigger Event, the Purchaser will
no longer be permitted or obligated to purchase additional Junior Loans or
Additional Balances. If a Junior Loan Exposure Trigger Event occurs, the
Servicer shall use commercially reasonable efforts to sell all Junior Loans
within sixty (60) days of the date on which such Junior Loan Exposure Trigger
Event occurred. In the event that all Junior Loans have not been so sold on such
sixtieth (60th) day the Collateral Agent shall hold an auction (a “Junior Loan
Exposure Trigger Event Auction”) of the remaining Junior Loans for settlement
not later than the seventy-fifth (75th) day following the date on which such
Junior Loan Exposure Trigger Event occurred. The Collateral Agent shall notify
potential bidders, including the Rated Bidder and each Swap Counterparty of the
Junior Loan Exposure Trigger Event Auction. Any Swap Counterparty may bid in
such auction, and the Collateral Agent shall sell the Junior Loans to the
highest bidder.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES;

COVENANTS; REMEDIES AND BREACH

Section 3.1 Representations and Warranties of the Company.

The Company, as Seller and Servicer, represents and warrants to the Purchaser
(and for the benefit of the Collateral Agent and the Secured Parties) and each
Swap Counterparty that as of each applicable Closing Date:

(a) Due Organization and Authority. The Company is duly organized, validly
existing and in good standing under the laws of California and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in each state where a Mortgaged Property is
located if required to conduct business of the type conducted by it, and in any
event the Company is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of any Mortgage Loan or Additional
Balance sold hereunder and the servicing of any such Mortgage Loan in accordance
with the terms of this Purchase Agreement and any Transfer Supplement, except
where the failure to hold such license or qualification, or be in such good
standing or compliance with law, would not have a material adverse effect on its
ability to perform its obligations hereunder; the Company has the full power and
authority to execute and deliver this Purchase Agreement and any Transfer
Supplement and to perform its obligations in accordance herewith and therewith;
the execution, delivery and performance of this Purchase Agreement and any
Transfer Supplement by the Company and the performance of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
Company; all requisite corporate action has been taken by the Company to make
this Purchase Agreement and any Transfer Supplement valid and binding upon the
Company pursuant to its terms; this Purchase Agreement and any Transfer
Supplement each evidences the valid, binding and enforceable obligation of the
Company except that (i) the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, receivership and other similar laws relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(b) Ordinary Course of Business. The performance of the transactions
contemplated by this Purchase Agreement are in the ordinary course of business
of the Company, and the transfer, assignment and conveyance of the Mortgage
Notes and the Mortgages by the Company pursuant to this Purchase Agreement are
not subject to the bulk transfer or any similar statutory provisions in effect
in any applicable jurisdiction.

(c) No Conflicts. None of the execution and delivery of this Purchase Agreement
or any Transfer Supplement, the origination or acquisition of Mortgage Loans by
the Company, the sale of Mortgage Loans or Additional Balances to the Purchaser
or the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Purchase Agreement or any
Transfer Supplement, will conflict with or result in a breach of any of the
terms, conditions or provisions of the Company’s charter or by-laws or any
material agreement or instrument to which the Company is now a party or by which
it is bound, or constitute a default or result in an acceleration under any of
the foregoing, or result in the violation in any material respect of any
applicable law, rule, regulation, order, judgment or decree to which the
Company, or its property is subject, or impair the ability of the Purchaser to
realize on the Mortgage Loans in any material respect, or impair the value of
the Mortgage Loans in any material respect.

(d) Ability to Service. The Company as Servicer services mortgage loans in
accordance with its Customary Servicing Procedures. The Company as Servicer has
the facilities, procedures and experienced personnel necessary for the servicing
of the Mortgage Loans. There are no sub-servicers hereunder as of the date of
this Purchase Agreement and the Servicer will terminate any sub-servicer
hereunder within ninety (90) days after being directed to do so by the Required
Senior Noteholders or the Required Subordinated Noteholders.

(e) Reasonable Servicing Fee. The Servicer acknowledges and agrees that the
Servicing Fee represents reasonable compensation for servicing, administering
and arranging for the sale of the Mortgage Loans pursuant to this Purchase
Agreement and shall be treated by the Servicer, for accounting and tax purposes,
as compensation for the servicing and administration of the Mortgage Loans
pursuant to this Purchase Agreement.

(f) No Litigation Pending. Other than as disclosed on the most recent 10-K and
10-Q filings with the Securities Exchange Commission by New Century Financial
Corporation, there is no action, suit, proceeding or investigation pending or to
its knowledge threatened against the Company which (x) is reasonably likely to
be adversely determined, and (y), if adversely determined, would be reasonably
likely, either in any one instance or in the aggregate, to (i) result in any
material impairment of the right or ability of the Company to carry on its
business substantially as now conducted, (ii) draw into question the validity of
this Purchase Agreement or any Transfer Supplement or the Mortgage Loans or of
any action taken or to be taken in connection with the obligations of the
Company contemplated herein, or (iii) impair materially the ability of the
Company to perform under the terms of this Purchase Agreement or any Transfer
Supplement.

(g) No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Company of or compliance with this Purchase Agreement or any
Transfer Supplement or the sale of the Mortgage Loans and Additional Balances,
or if required, such consent, approval, authorization or order has been
obtained.

(h) Selection Process. Any Portfolio of Mortgage Loans sold pursuant to a
Transfer Supplement was selected from mortgage loans originated by the Seller or
acquired by the Seller from third parties and are Mortgage Loans which satisfy
the Eligibility Criteria (other than the Eligibility Representations, which are
the subject of the representations set forth in Section 3.2 hereof), Portfolio
Criteria and Wet Funded Loan Limitation, and any selection process employed by
it was not made in a manner so as to materially adversely affect the interest of
the Purchaser.

(i) No Untrue Information. None of this Purchase Agreement, any Transfer
Supplement or any statement, report or other document prepared by the Company or
to be prepared by the Company pursuant to this Purchase Agreement or in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact relating to the Company or the Mortgage Loans or
omits to state a fact necessary to make the statements herein or therein, under
the circumstances in which they were made, not misleading.

(j) Financial Statements. The financial statements of New Century Financial
Corporation, copies of which have been furnished to the Purchaser, (i) are, as
of the dates and for the periods referred to therein, complete and correct in
all material respects, (ii) present fairly the financial condition and results
of operations of New Century Financial Corporation as of the dates and for the
periods indicated and (iii) have been prepared in accordance with GAAP
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent financial
statements, there has been no change which has had a material adverse effect
with respect to New Century Financial Corporation. Except as disclosed in such
financial statements, New Century Financial Corporation is not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a reasonable likelihood of having a material adverse effect with respect to
New Century Financial Corporation.

(k) No Brokers’ Fees. The Seller has not dealt with any broker, investment
banker, agent or other Person that may be entitled to any commission or
compensation in connection with the sale of each Mortgage Loan to the Purchaser.

(l) Fair Consideration. The consideration received by the Seller in connection
with the sale of the Mortgage Loans and Additional Balances under this Purchase
Agreement constitutes fair consideration and reasonably equivalent value for the
Mortgage Loans and Additional Balances.

(m) Ability to Perform. The Company does not believe, nor does it have reason or
cause to believe, that it cannot perform the covenants contained in this
Purchase Agreement in all material respects. The Company is not insolvent, nor
will it be made insolvent by the sale of the Mortgage Loans to the Purchaser,
nor is the Company aware of any pending insolvency, and the sale of the Mortgage
Loans to the Purchaser is not undertaken to hinder, delay or defraud any of the
Company’s creditors.

(n) Company’s Origination. The Company’s decision to originate any mortgage loan
or to deny any mortgage loan application is an independent decision based upon
the Company’s underwriting standards, and is in no way made as a result of the
Purchaser’s commitment to purchase Mortgage Loans pursuant to this Purchase
Agreement.

(o) Furnishing of Information. The Seller has fully furnished and will continue
to fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company or their successors (the “Credit Repositories”) on a
monthly basis.

(p) Proper Approvals. The Company is an approved originator/servicer for Fannie
Mae or Freddie Mac in good standing and is a HUD approved mortgagee pursuant to
Section 203 and Section 211 of the National Housing Act.

(q) Chief Executive Office. The principal place of business and chief executive
office of each Seller is located and has been located within the state of
California for the five year period prior to the date of this Agreement. The
“location” of the Seller as defined in the UCC is in the State of California.
The Seller has not changed its jurisdiction of formation during the five year
period prior to the date of this Purchase Agreement.

(r) No Prior Names. The exact legal name of the Seller is, and during the
five-year period prior to this Purchase Agreement has been, the name set forth
for it on the signature page hereto and the Seller has not had (i) any prior
name nor (ii) any trade names.

(s) Prior Security Agreements. The Seller is not bound under Section 9-203(d) of
the Uniform Commercial Code by a security agreement that grants a security
interest in any Mortgage Loan previously entered into by another person or
entity.

Section 3.2 Representations and Warranties Regarding Individual Mortgage Loans;
Eligibility Representations.

With respect to each Mortgage Loan sold by the Seller to the Purchaser, the
Seller hereby represents and warrants to the Purchaser (and for the benefit of
the Collateral Agent and the Secured Parties) and each Swap Counterparty that as
of each applicable Closing Date:

(a) Eligibility of Mortgage Loans. The Mortgage Loan is an Eligible Loan.

(b) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Schedule attached to the applicable Transfer Supplement is complete, true and
correct in all material respects.

(c) Valid First or Second Lien. The Mortgage is a valid, subsisting and
enforceable first or second lien of record (or is in the process of being
recorded) on the Mortgaged Property, including all buildings on the Mortgaged
Property, and all additions, alterations and replacements made at any time with
respect to the foregoing, except that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. The lien of the Mortgage is subject only to:

(1) the lien of current real property taxes and assessments not yet due and
payable;

(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender’s
title insurance policy, or attorney’s opinion of title and (i) referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (ii) which do not adversely affect the appraised value of the Mortgaged
Property set forth in such appraisal;

(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

(4) with respect to each Second Lien Mortgage Loan or HELOC, a prior mortgage
lien on the related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority security interest
with respect to each First Lien Mortgage Loan, or (B) second lien and second
priority security interest with respect to each Second Lien Mortgage Loan, in
either case, on the property described therein and the Seller has full right to
sell and assign the same to the Purchaser. The Mortgaged Property was not, as of
the date of the origination of the Mortgage Loan, subject to a mortgage, deed of
trust, deed to secure debt or other security instrument creating a lien senior
to the lien of the Mortgage, except liens as set forth in this Section 3.2(c).

(d) Ownership. The Seller is the sole owner of record and holder of the Mortgage
Loan. The Mortgage Loan is not assigned or pledged, and the Seller has good and
marketable title thereto, and has full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority, subject to no interest or participation of, or agreement with,
any other party, to sell and assign the Mortgage Loan pursuant to the related
Transfer Supplement.

(e) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
Section 3.2(c) hereof.

(f) Conformance with Underwriting Standards. The Mortgage Loan was originated by
the Company, an Affiliate of the Seller or a broker for simultaneous assignment
to the Seller or was acquired by the Seller from a correspondent lender. The
Mortgage Loan was underwritten (or, if acquired by the Seller from a
correspondent lender, re-underwritten) to comply with the Seller’s underwriting
standards (including, as applicable, underwriting standards applicable to
HELOCs, Interest Only Loans and Affordability Loans) in effect on the date of
origination (or, if acquired by the Seller from a correspondent lender, on the
date of acquisition) of such Mortgage Loan.

(g) Payments Current. The Mortgage Loan is not a Delinquent Loan.

(h) No Mortgagor Bankruptcy. To the best of the Seller’s knowledge and belief,
no Mortgagor is the subject of a bankruptcy or similar proceeding.

(i) No Outstanding Charges. To the best of the Seller’s knowledge and belief,
all taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents with respect to the
Mortgaged Property which previously became due and owing have been paid, or an
escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable. Except with respect to Draws under HELOCs, the Company has not
advanced funds, or induced, solicited or knowingly received any advance of funds
by a party other than the Mortgagor, directly or indirectly, for the payment of
any amount required under the Mortgage Loan, except for interest accruing from
the date of the Mortgage Note or date of disbursement of the Mortgage Loan
proceeds, whichever is greater, to the day which precedes by one (1) month the
Due Date of the first installment of principal and interest.

(j) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any material respect from the
date of origination except by a written instrument which has been recorded, if
necessary, to protect the interests of the Purchaser, and which has been
delivered to the Custodian or the Servicer, as required hereunder.

(k) No Defenses. To the best of the Seller’s knowledge and belief, the Mortgage
Loan is not subject to any right of rescission, set-off, counterclaim or
defense, including without limitation the defense of usury, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part, or subject the Mortgage
Note or the Mortgage to any right of rescission, set-off, counterclaim or
defense, including without limitation the defense of usury, and no Mortgagor was
a debtor in any state or federal bankruptcy or insolvency proceeding at the time
the Mortgage Loan was originated.

(l) Hazard Insurance. Pursuant to the terms of the Mortgage, all buildings or
other improvements upon the Mortgaged Property are insured against loss by fire
and hazards of extended coverage pursuant to insurance policies conforming to
the requirements of Section 4.11 hereof. If upon origination of the Mortgage
Loan, the Mortgaged Property was in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Flood Insurance Administration
is in effect which policy conforms to the requirements of Section 4.11 hereof.
All individual insurance policies contain a standard mortgagee clause naming (or
that will name) the Company and its successors and assigns as mortgagee, and to
the best of the Seller’s knowledge and belief, all premiums thereon have been
paid. The Mortgage obligates the Mortgagor thereunder to maintain the hazard
insurance policy at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to obtain and maintain
such insurance at such Mortgagor’s cost and expense, and to seek reimbursement
therefor from the Mortgagor. Where required by state law or regulation, the
Mortgagor has been given an opportunity to choose the carrier of the required
hazard insurance, provided that the policy is not a “master” or “blanket” hazard
insurance policy covering the common facilities of a planned unit development.
To the best of the Seller’s knowledge and belief, the hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
To the best of the Seller’s knowledge and belief, the Company has not engaged
in, and has no knowledge of the Mortgagor’s having engaged in, any act or
omission which would impair the coverage of any such policy, the benefits of the
endorsement provided for herein, or the validity and binding effect of either.

(m) Compliance with Applicable Laws. Any applicable requirements of federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan, including any
origination by the Company of the Mortgage Loan, to the best of the Seller’s
knowledge and belief, have been complied with by the Company in all material
respects.

(n) No Satisfaction of Mortgage. The Mortgage has not been satisfied, cancelled,
subordinated (except in the case of a Second Lien Mortgage Loan, to the prior
mortgage lien on the related Mortgaged Property) or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission. To the best
of the Seller’s knowledge and belief, the Company has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default.

(o) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a parcel
of real property with a detached single family residence erected thereon, or a
two-to-four family dwelling, or an individual condominium unit or townhouse, or
an individual unit in a planned unit development, or a unit of manufactured
housing treated as real estate under applicable state law. To the best of the
Seller’s knowledge and belief, no portion of the Mortgaged Property is used for
commercial purposes.

(p) Validity of Mortgage Documents. The Mortgage Note and the Mortgage are
genuine and each is the legal, valid and binding obligation of the maker thereof
enforceable pursuant to its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. All
parties to the Mortgage Note and the Mortgage and any other related agreement
had legal capacity to enter into the Mortgage Loan and to execute and deliver
the Mortgage Note and the Mortgage and any other related agreement, and the
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. To the best of the Seller’s knowledge and belief, the documents,
instruments and agreements submitted for loan underwriting were not falsified
and contain no untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the information and
statements therein not misleading. To the best of the Seller’s knowledge and
belief, no fraud was committed in connection with the origination of the
Mortgage Loan.

(q) Consolidation of Future Advances. Any advances made after the date of
origination of the Mortgage Loan, but prior to the sale of the Mortgage Loan to
the Purchaser, have been consolidated with the outstanding principal amount
secured by the related Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The
consolidated principal amount does not exceed the original principal amount of
the Mortgage Loan. No Mortgage Note relating to a Mortgage Loan permits or
obligates the Company to make future advances to the related Mortgagor at the
option of the Mortgagor.

(r) Doing Business. To the best of the Seller’s knowledge and belief, all
parties which have had any interest in the Mortgage Loan, whether as mortgagee,
assignee, pledgee or otherwise, are (or, during the period in which they held
and disposed of such interest, were) (x) in compliance with any applicable
licensing requirements of the laws of the state wherein the Mortgaged Property
is located, and (y) either (i) organized under the laws of such state, (ii)
qualified to do business in such state, or (iii) not required to qualify to do
business in such state.

(s) CLTV. The CLTV of each Mortgage Loan is not more than 100%.

(t) Title Insurance. The Mortgage Loan is covered by:

(i) an attorney’s opinion of title, the form and substance of which are
acceptable to mortgage lending institutions making non-prime loans in the area
where the Mortgaged Property is located;

(ii) either (A) an ALTA lender’s title insurance policy issued by a title
insurer qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring the Seller, its successors and assigns, as to the
first or second priority lien of the Mortgage in an amount at least equal to the
original principal amount of the Mortgage Loan, and against any loss by reason
of the invalidity or unenforceability of the lien resulting from the provisions
of the Mortgage Note and other Loan Documents providing for adjustment in the
Mortgage Interest Rate and Monthly Payment, or (B) a binding commitment from
such title insurer to issue the same; or

(iii) with respect to HELOCs, a title search or guaranty of title customary in
the relevant jurisdiction was obtained with respect to a HELOC as to which no
title insurance policy or binder was issued;

in each case subject to the exceptions contained in clauses (i) and (ii), and
with respect to each Second Lien Mortgage Loan or HELOC, clause (4) of
Section 3.2(c) hereof and in all cases subject to the exceptions to title set
forth in the title insurance policy (or commitment), attorney’s opinion of
title, which exceptions are generally acceptable to banking institutions in
connection with their regular mortgage lending activities, and to such other
exceptions to which similar properties are commonly subject and which do not
individually, or in the aggregate, materially and adversely affect the benefits
of the security intended to be provided by the Mortgage. Where required by state
law or regulation, the Mortgagor has been given the opportunity to choose the
carrier of the required lender’s title insurance. Additionally, such lender’s
title insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Seller or an Affiliate of the Seller is the sole insured of such lender’s title
insurance policy (or commitment), and such lender’s title insurance policy is in
full force and effect or will be in force and effect upon issuance pursuant to
the commitment. To the best of the Seller’s knowledge and belief, no claims have
been made under such lender’s title insurance policy, and no prior holder of the
Mortgage, including the Seller, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy.

(u) No Defaults. To the best of the Seller’s knowledge and belief, there is no
default, breach, violation or event of acceleration existing under the Mortgage
or the Mortgage Note, and no event with respect to which the applicable grace or
cure period has expired which, with the passage of time or with notice, would
constitute a default, breach, violation or event of acceleration, and neither
the Seller nor its predecessors have waived any default, breach, violation or
event of acceleration. To the best of the Seller’s knowledge and belief, with
respect to each Second Lien Mortgage Loan, (i) the prior mortgage is in full
force and effect, (ii) there is no default, breach, violation or event of
acceleration existing under the prior mortgage or the related mortgage note,
(iii) there is no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, (iv) the prior mortgage does not
provide for negative amortization, (v) no funds provided to the Mortgagor from
the Second Lien Mortgage Loan were concurrently used as a down payment for the
prior mortgage, and either (A) the prior mortgage contains a provision which
allows or (B) applicable law requires, the Mortgagee under the Second Lien
Mortgage Loan to receive notice of, and affords such Mortgagee an opportunity to
cure by payment in full or otherwise, any default under the prior mortgage.

(v) No Mechanics’ Liens. To the best of the Seller’s knowledge and belief, there
are no mechanics’ or similar liens or claims which have been filed for work,
labor or material (and no rights are outstanding that under the law could give
rise to such liens) affecting the related Mortgaged Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage,
which are not insured against or otherwise covered by the applicable title
policy.

(w) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property and, to the best of the Seller’s knowledge and belief, no improvements
on adjoining properties encroach upon the Mortgaged Property. To the best of the
Seller’s knowledge and belief, no improvement located on or being part of the
Mortgaged Property is in violation of any applicable zoning law or regulation.

(x) Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and marketable
title to the Mortgaged Property. There is no homestead or other exemption, other
than any applicable Mortgagor redemption rights, available to a Mortgagor which
would materially interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

(y) Occupancy of the Mortgaged Property. To the best of the Seller’s knowledge
and belief, the Mortgaged Property is lawfully occupied under applicable law. To
the best of the Seller’s knowledge and belief, all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and with respect to the use and occupancy of the
Mortgaged Property, including but not limited to certificates of occupancy and
fire underwriting certificates, have been made by or obtained from the
appropriate authorities.

(z) Deeds of Trust. In the event that the Mortgage constitutes a deed of trust,
a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the Mortgagor.

(aa) Acceptable Investment. The Seller has no knowledge of any circumstances or
conditions with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit-standing not reflected in the representations set
forth herein, or in the documents delivered to the Custodian or in the Mortgage
Loan File, that could reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment or cause the
Mortgage Loan to become delinquent or materially adversely affect the value or
the marketability of the Mortgage Loan.

(bb) Delivery of Mortgage Note, Mortgage and Assignment of Mortgage. The
Mortgage Note endorsed in blank or to the Purchaser, the Mortgage (or a copy of
the Mortgage, as permitted under the circumstances described in clause (ii) of
the second paragraph of Section 2.1(b) hereof) and the Assignment of Mortgage
required to be delivered for the Mortgage Loan by the Seller under the Custodial
Agreement (i) have been delivered to the Custodian on or prior to the Closing
Date or (ii) will be delivered to the Custodian as soon as practicable, but in
no event later than seven (7) Business Days from the Closing Date. The Seller is
in possession of a complete Mortgage Loan File with respect to the Mortgage
Loan; provided, however, that in the case of a Wet Funded Loan, the Seller is
not in possession of the related Mortgage Note.

(cc) Recording of Mortgage. The original Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the related
Mortgaged Property is located. The original Mortgage (in recordable form and
acceptable for recording) was recorded or is in the process of being recorded
under the laws of the jurisdiction in which the related Mortgaged Property is
located. All intervening assignments of the original Mortgage (other than
unrecorded warehouse assignments) have been delivered for recordation or have
been recorded in the appropriate jurisdictions wherein such recordation is
necessary to perfect the lien thereof as against creditors of or purchasers from
the Seller. The Assignment of Mortgage (other than with respect to a MERS
Mortgage, which shall not require an assignment) is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the related
Mortgaged Property is located.

(dd) Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the Mortgagee thereunder.

(ee) No Graduated Payments. The Mortgage Loan is not a graduated payment
mortgage loan and does not have a shared appreciation feature.

(ff) Mortgaged Property Undamaged. To the best of the Seller’s knowledge and
belief, there is no proceeding pending or threatened for the total or partial
condemnation of the Mortgaged Property. To the best of the Seller’s knowledge
and belief, the Mortgaged Property is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty so as to affect
materially adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.

(gg) Collection Practices; Adjustable Rate Mortgage Loan Adjustments. To the
best of the Seller’s knowledge and belief, the collection practices used by the
Servicer with respect to the Mortgage Loan have been in accordance with the
Servicer’s Customary Servicing Procedures, are in compliance in all material
respects with all applicable laws and regulations, and all Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal law
and the terms of the related Mortgage Note.

(hh) Appraisal. The Mortgage Loan File contains an appraisal of the related
Mortgaged Property signed prior to the approval of the mortgage loan application
by a qualified appraiser, duly appointed by or acceptable to the Seller, who, to
the best of the Seller’s knowledge and belief, had no interest, direct or
indirect, in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the requirements of
Title XI of the Federal Institutions Reform, Recovery, and Enforcement Act of
1989 and the regulations promulgated thereunder, all as in effect on the date
that the Mortgage Loan was originated.

(ii) Servicemembers’ Civil Relief Act. The Mortgagor has not notified the Seller
and the Seller has no knowledge of any relief requested by the Mortgagor under
the Servicemembers’ Civil Relief Act of 1940.

(jj) Environmental Matters. To the best of the Seller’s knowledge and belief,
the Mortgaged Property is free from any and all toxic or hazardous substances
and there exists no violation of any local, state or federal environmental law,
rule or regulation with respect to the Mortgaged Property. There is no pending
action or proceeding directly involving any Mortgaged Property of which the
Seller is aware in which compliance with any environmental law, rule or
regulation is an issue; and, to the best of the Seller’s knowledge and belief,
nothing further remains to be done to satisfy in full all requirements of each
such law, rule or regulation consisting of a prerequisite to use and enjoyment
of said property.

(kk) No Construction Loans. To the best of the Seller’s knowledge and belief, no
Mortgage Loan (i) was made for the construction or rehabilitation of a Mortgaged
Property which has not been completed or (ii) (other than HELOCs) provides for
future advances of funds by the Company which have not yet been advanced or
(iii) facilitates the trade-in or exchange of a Mortgaged Property.

(ll) Regarding the Mortgagor. The Mortgagor is one (1) or more natural persons.

(mm) Consent. Either (a) no consent for the Second Lien Mortgage Loan is
required by the holder of the related first lien mortgage or (b) such consent
has been obtained and is contained in the Mortgage Loan File.

(nn) Mortgagor Acknowledgment. If the Mortgage Loan is an adjustable rate
mortgage loan, the Mortgagor has executed a statement to the effect that the
Mortgagor has received all disclosure materials required by applicable law with
respect to the making of adjustable rate mortgage loans. The Servicer agrees
that it shall maintain such statement in the Mortgage Loan File.

(oo) No Buydown Provisions. The Mortgage Loan does not contain provisions
pursuant to which Monthly Payments are paid or partially paid with funds
deposited in any separate account established by the Seller, the Mortgagor or
anyone on behalf of the Mortgagor, or paid by any source other than the
Mortgagor nor does it contain any other similar provisions currently in effect
which may constitute a “buydown” provision.

(pp) Schedule of Payments. Each Mortgage Note with respect to a Mortgage Loan
(other than an Affordability Loan) provides for a schedule of substantially
level and equal Monthly Payments (or periodic rate adjustments in the case of
Mortgage Loans that have an adjustable interest rate) which are sufficient to
amortize fully the principal balance of such Mortgage Note on or before its
maturity date.

(qq) [reserved]

(rr) No Taxes, Fees or Charges. The sale, transfer, assignment and conveyance of
the Mortgage Loan by the Seller pursuant to this Purchase Agreement are not
subject to and will not result in any tax, fee or governmental charge payable by
the Seller or the Purchaser to any federal, state or local government other than
such taxes, fees and governmental charges which have been or will be paid as due
by the Seller.

(ss) Ground Lease. With respect to each Mortgaged Property subject to a ground
lease (i) the current ground lessor has been identified and all ground rents
which have previously become due and owing have been paid, (ii) the ground lease
term extends, or is automatically renewable, for at least five years beyond the
maturity date of the related Mortgage Loan, (iii) the ground lease has been duly
executed and recorded, (iv) the amount of the ground rent and any increases
therein are clearly identified in the lease and are for predetermined amounts at
predetermined times, (v) the ground rent payment is included in the Mortgagor’s
monthly payment as an expense item in determining the qualification of the
Mortgagor for such Mortgage Loan, (vi) the Purchaser on behalf of the Collateral
Agent has the right to cure defaults on the ground lease, and (vii) the terms
and conditions of the leasehold do not prevent the free and absolute
marketability of the Mortgaged Property.

(tt) Mortgage Interest Rate. The Mortgage Interest Rate on the Mortgage Loan is
calculated on the basis of a year of 360 days with twelve 30-day months.

(uu) Negative Amortization. If the Mortgage Loan has a variable interest rate,
it is not subject to negative amortization.

(vv) [reserved]

(ww) Rights Under Insurance Policies. The Seller has caused and will cause to be
performed any and all acts required to be performed by it to preserve the rights
and remedies of the Collateral Agent in any insurance policies applicable to the
Mortgage Loan including, without limitation, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Collateral
Agent.

(xx) Prepayment Penalty. If the Mortgage Loan contains a provision that provides
for the payment of a penalty if the related Mortgage Note is paid in full prior
to the date such Mortgage Note is scheduled to be paid in full, such provision
is enforceable under applicable law.

(yy) Predatory Lending Regulations; High Cost Loans. None of the Mortgage Loans
(i) are classified as (x) “high cost” loans under the Home Ownership and Equity
Protection Act of 1994 or (y) “high cost” or “predatory” loans under any
applicable federal, state or local law or ordinance (or a similarly classified
loan using different terminology under any applicable federal, state or local
law or ordinance imposing heightened regulatory scrutiny or additional legal
liability for nonprime residential mortgage loans having high interest rates
and/or points and fees) or (ii) are subject to any similar federal, state or
local law or ordinance that would result in such Mortgage Loan being ineligible
for inclusion in a rated securitization transaction under the then current
criteria and ongoing criteria of any Rating Agency. No Mortgage Loan is a “High
Cost Loan” or a “Covered Loan,” as applicable, as such terms are defined in the
then-current Standard & Poor’s LEVELS® Glossary, Appendix E.

(zz) Proceeds Fully Disbursed. The proceeds of each Mortgage Loan other than
HELOCs have been fully disbursed, there is no requirement for future advances
thereunder and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with, except any Mortgaged Property or Mortgage Loan subject to an
Escrow Withhold as defined in the underwriting guidelines of the Seller. All
costs, fees and expenses incurred in making, closing or recording the Mortgage
Loans were paid and the Mortgagor is not entitled to any refund of any amounts
paid or due under the Mortgage Note or Mortgage (it being understood that the
making or funding of a Draw under a HELOC shall not constitute a refund of
amounts paid for or due under the Mortgage Loan).

(aaa) No Deficiencies. With respect to escrow deposits and escrow payments
(other than with respect to each Mortgage Loan which is indicated by the Seller
to be a Second Lien Mortgage Loan and for which the Mortgagee under the first
lien is collecting escrow payments) all such payments are in the possession of
or under the control of the Seller, its servicer or its agent. There exist no
deficiencies with respect to escrow deposits and payments, if such are required,
for which customary arrangements for repayment thereof have not been made, and
no escrow deposits or payments of other charges or payments due the Seller of
such Mortgage Loan have been capitalized under the Mortgage or the related
Mortgage Note.

(bbb) No Pledged Account. There is no pledged account or other security other
than real estate securing the Mortgagor’s obligations.

(ccc) Additional Payments. There is no obligation on the part of the Seller or
any other party under the terms of the Mortgage or related Mortgage Note to make
payments in lieu of or in addition to those made by the Mortgagor or a guarantor
of such Mortgagor’s obligations under the terms of a guarantee included in the
related Mortgage Loan File.

(ddd) Use of Mortgage Loan Proceeds. No proceeds from any Mortgage Loan were
used to finance single-premium credit insurance policies.

(eee) Property in Georgia. No Mortgage Loan secured by a Mortgaged Property
located in Georgia is a “Covered Loan” or “High Cost Home Loan” within the
meaning of the Georgia Fair Lending Act, as amended (the “Georgia Act”). In
addition, no Mortgage Loan secured by a Mortgaged Property located in Georgia
was originated prior to March 7, 2003 and after October 1, 2002.

(fff) Furnishing of Information. The Seller or the Servicer has fully furnished,
in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (e.g., favorable and unfavorable)
on the Mortgagor’s credit files to the Credit Repositories on a monthly basis.

(ggg) Deemed Representations. If any representation and warranty required by
mortgage loan buyers generally in purchases of nonprime mortgage loans having
characteristics similar to the Mortgage Loan, or by Rating Agencies, commercial
paper conduits or other financing parties in connection with the financing of
nonprime mortgage loans having characteristics similar to the Mortgage Loan is
not covered by the representations and warranties in the foregoing subparagraphs
(a) through (fff) (each, a “Deemed Representation”), then, upon notice thereof
from the Seller, the Servicer, the Issuer or any Swap Counterparty, such Deemed
Representation (modified to the extent necessary to accurately reflect the pool
characteristics of the Mortgage Loans to ensure such representation is true)
shall be deemed to have been made with respect to such Mortgage Loan by the
Seller as of the applicable Closing Date unless such Deemed Representation
relates to the collectibility or credit risk of such Mortgage Loan and for which
such Deemed Representation would constitute recourse to such Seller for the
collectibility of such Mortgage Loan.

(hhh) Additional Representations for HELOCs. With respect to HELOCs, (i) the
Seller has received no notice of default of any senior mortgage loan on the
related Mortgaged Property that has not been cured by a party other than the
Seller or the Servicer, (ii) no HELOC had an unpaid principal balance in excess
of the related Credit Limit, and (iii) no HELOC has a Credit Limit in excess of
$1,000,000.

Section 3.3 Remedies for Breach of Representations and Warranties, First Pay
Default Loans.

It is understood and agreed that the representations and warranties set forth in
Sections 3.1 and 3.2 hereof shall survive the sale of each Mortgage Loan to the
Purchaser and the delivery of the Servicing File to the Servicer and delivery of
the Mortgage Notes, Mortgages and Assignments of Mortgages to the Custodian and
shall inure to the benefit of the Purchaser notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment of Mortgage or the
examination or failure to examine any Mortgage Loan File. Upon discovery by one
of the Seller, the Servicer or the Purchaser (i) of a breach of any of the
foregoing representations and warranties, or (ii) that any of the
representations or warranties in Section 3.1 or Section 3.2 hereof were untrue
at the time made without regard to any limitation contained therein concerning
the knowledge of the Seller or the Servicer as to the facts stated therein, and
in each case which materially and adversely affects the value of the Mortgage
Loans or the interest of the Purchaser (or which materially and adversely
affects the interest of the Purchaser in the related Mortgage Loan in the case
of a representation and warranty relating to a particular Mortgage Loan), the
party discovering such breach or inaccuracy shall give prompt written notice to
the other two, the Collateral Agent and the Indenture Trustee.

Within sixty (60) days of the earlier of either discovery by or notice to the
Seller of any such breach or inaccuracy (without regard to any limitation
contained therein concerning the knowledge of the Seller or the Servicer as to
the facts stated therein) of a representation or warranty set forth in
Section 3.1 hereof that materially and adversely affects the value of any
Mortgage Loan, the Seller shall use its best efforts promptly to cure such
breach or inaccuracy in all material respects and, if such breach or inaccuracy
cannot be cured, or is not cured, within such sixty (60) day time period, the
Seller shall repurchase such Mortgage Loan at the Repurchase Price. Except as
provided in the next sentence, within sixty (60) days of the earlier of either
discovery by or notice to the Seller of any such breach or inaccuracy (without
regard to any limitation contained therein concerning the knowledge of the
Seller or the Servicer as to the facts stated therein) of a representation or
warranty set forth in Section 3.2 hereof that materially and adversely affects
the value of any Mortgage Loan, the Seller shall use its best efforts promptly
to cure such breach or inaccuracy in all material respects and, if such breach
or inaccuracy cannot be cured, or is not cured, within such sixty (60) day time
period, the Seller shall repurchase such Mortgage Loan at the Repurchase Price.
In the event that a breach shall involve any representation or warranty set
forth in Section 3.2 (bb) hereof, all Mortgage Loans affected thereby shall be
repurchased by the Company on the seventh (7th) Business Day following the
related Closing Date at the Repurchase Price. Promptly, but in any event within
thirty (30) days of a Mortgage Loan becoming a First Pay Default Loan, the
Seller shall use its best efforts to procure the related Mortgagor to cure such
payment default and, if such default cannot be cured, or is not cured, within
such thirty (30) day time period, the Seller shall repurchase such Mortgage Loan
at the Repurchase Price. In each case, the Repurchase Price shall be remitted to
the Collateral Agent and shall be deposited into the Collateral Account on the
day of receipt. Upon receipt of the Repurchase Price by the Collateral Agent,
the Purchaser and the Seller shall arrange for the reassignment of the Mortgage
Loan or Mortgage Loans to the Seller and the delivery to the Seller of any
documents held by the Custodian or the Servicer relating to the reassigned
Mortgage Loan or Mortgage Loans. Notwithstanding the fact that a representation
or warranty contained in Section 3.1 or 3.2 hereof may be limited to the
Seller’s knowledge, such limitation shall not relieve the Seller of its
repurchase obligation under this Section 3.3.

In addition to such repurchase obligation, the Seller shall indemnify the
Purchaser and hold it harmless against any losses, damages, transfer taxes,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the representations and warranties of the Seller contained in this Purchase
Agreement. The Seller shall not be obligated under this indemnity for any
indirect or consequential damages. It is understood and agreed that the
obligations of the Seller set forth in this Section 3.3 to cure or repurchase a
Mortgage Loan and to indemnify the Purchaser constitute the sole remedies of the
Purchaser respecting a breach of the foregoing representations and warranties,
or any First Pay Default Loans.

Section 3.4 Conditions to Closing.

The obligation of the Purchaser to purchase the Mortgage Loans that are the
subject of any Transfer Supplement shall be subject to satisfaction of each of
the following conditions on or before the related Closing Date:

(a) To the best of the Seller’s knowledge and belief, all of the representations
and warranties of the Seller contained in this Purchase Agreement shall be true
and correct in all material respects as of such Closing Date and no event shall
have occurred which, with notice or the passage of time, would constitute a
Servicer Event of Default under this Purchase Agreement;

(b) The Seller shall have delivered and released to the Custodian all documents
required to be delivered to the Custodian pursuant to the Custodial Agreement;

(c) No Termination Event shall have occurred and be continuing; and

(d) All other material terms and conditions of this Purchase Agreement shall
have been satisfied.

Section 3.5 Covenants of the Company and the Purchaser.

(a) Licenses. The Company shall maintain its qualifications to do business and
all licenses necessary to perform its obligations hereunder.

(b) Servicing Standards. The Servicer will administer and service Mortgage
Loans, and arrange for the sale of Mortgage Loans, pursuant to the terms of this
Purchase Agreement, the Mortgage Notes, applicable law and its Customary
Servicing Procedures.

(c) Delivery of Mortgage Note. The Seller shall deliver each Mortgage Note,
Mortgage and Assignment of Mortgage, including Mortgage Notes, Mortgages and
Assignments of Mortgages on Wet Funded Loans, to the Custodian as soon as
practicable, but in any event within seven (7) Business Days of the purchase by
the Purchaser of the related Mortgage Loan, and, if any Mortgage Note, Mortgage
or Assignment of Mortgage is not delivered within seven (7) Business Days of
purchase, the related Mortgage Loan shall be repurchased on such seventh (7th)
Business Day by the Seller at the Repurchase Price.

(d) Portfolio Criteria and Limitations. The Servicer agrees that as of any date
of determination, the Mortgage Loans shall satisfy the Portfolio Criteria, the
Eligibility Criteria set forth in clause (i) of the definition thereof, the
Portfolio Aging Limitations and the Wet Funded Loan Limitation.

(e) Changes in Origination and Underwriting Criteria. The Company shall inform
each Swap Counterparty, and each Rating Agency rating any outstanding Notes, of
any changes in the Company’s origination or underwriting practices and
guidelines with respect to mortgage loans that would have a Material Adverse
Effect (as determined by the Company).

(f) Extended Note Amortization Event. The Purchaser shall not purchase any
Mortgage Loans during the continuation of an Extended Note Amortization Event.

(g) Defaulted Loans. Notwithstanding anything to the contrary in any Program
Document, the Servicer shall sell on behalf of the Purchaser any Mortgage Loan
that becomes a Defaulted Loan as soon as practicable after becoming a Defaulted
Loan.

(h) Concentration. The Servicer shall arrange for sales of Mortgage Loans to
assure that the Outstanding Purchase Price of Mortgage Loans payable by a single
obligor shall not exceed two percent (2%) of the aggregate Outstanding Purchase
Price of all Mortgage Loans owned by the Purchaser at any time.

(i) Factual Assumption in True-Sale/Non-Consolidation Opinion. The Company and
the Purchaser shall maintain the truth and accuracy of all facts assumed by
Mayer, Brown, Rowe & Maw LLP in the True-Sale/Non-Consolidation Opinion
delivered on the Initial Closing Date and shall not take or omit to take any
action that would result in a change to the continuing truth and accuracy of any
of the factual assumptions in such True-Sale/Non-Consolidation Opinion.

(j) Accounting Treatment of Issuer. The Company shall consolidate the assets and
liabilities of the Issuer with the assets and liabilities of the Company in all
Financial Statements published and prepared by the Company, the Issuer and their
Affiliates in accordance with GAAP or any successor accounting standard thereto.
Such Financial Statements shall contain a footnote substantially to the effect
that the Issuer is a Delaware statutory trust that has been established by the
Company as a special-purpose warehouse finance subsidiary of the Company, and
that the Issuer has agreed to issue and sell the Notes.

(k) Forward Trades. The Company shall identify Mortgage Loans acquired by the
Purchaser for any forward sale contract in the same manner in which the Company
identifies similar Mortgage Loans which it owns.

(l) Reference Agent. The Issuer shall enter into the Reference Agent Agreement
as of the Initial Closing Date, and shall comply with its obligations thereunder
in the event that the Reference Agent shall resign or be terminated pursuant to
the terms thereof.

(m) Maintenance of Perfection and Priority. The Servicer covenants to maintain
the perfection and priority of the security interest of the Purchaser and the
Collateral Agent, on behalf of the Secured Parties, in the Mortgage Loans in
accordance with paragraph 12 of the perfection representations attached hereto
as Exhibit C.

Section 3.6 Perfection Representations. The perfection representations attached
hereto as Exhibit C shall be a part of this Purchase Agreement for all purposes.

ARTICLE 4

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 4.1 The Company to Act as Servicer; Servicing and Administration of the
Mortgage Loans.

(a) (i) The Company, as an independent contract servicer, shall service and
administer the Mortgage Loans. The Servicer shall proceed in the best interests
of and for the benefit of the Purchaser (as determined by the Servicer in its
reasonable judgment) with a view to the maximization of timely recovery of
principal and interest on the Mortgage Loans, consistent with the provisions
hereof. The Servicer will be required to service and administer each Mortgage
Loan in the same manner in which, and with the same care, skill, prudence and
diligence with which, it services and administers similar non-prime loans which
it owns, giving due consideration to customary and usual standards of practice
of mortgage lenders and loan servicers administering similar mortgage loans.

The Servicer shall service the Mortgage Loans in a manner consistent with the
Portfolio Criteria, Portfolio Aging Limitations and Wet Funded Loan Limitation.
Additionally, as the principal of any Notes becomes due and payable, whether
pursuant to the terms thereof or by the occurrence of a Security Agreement Event
of Default or an Indenture Event of Default or optional repurchase, maturity or
otherwise, the Purchaser shall cause the Servicer to arrange for the sale of
Mortgage Loans at such times and in such manner so that the proceeds of the
sale, together with amounts received by the Purchaser in connection with the
Interest Rate Swaps, are available to pay amounts due and owing on such Notes.

Without limiting the foregoing, in the event that on the Business Day prior to
the Final Maturity of any Extended Notes there are insufficient funds on deposit
in the Collateral Account to repay those Extended Notes and the Purchaser is
unable to issue Secured Liquidity Notes or Subordinated Notes in an amount
sufficient to repay the Extended Notes maturing on the next Business Day, the
Servicer shall use its best efforts to obtain three (3) or more bids for the
sale or securitization of one or more Mortgage Loans owned by the Purchaser, and
shall sell or securitize such Mortgage Loan(s) on such day to the highest bidder
in a manner so that the proceeds from such sale or securitization, together with
amounts received or to be received by the Purchaser in connection with the
Interest Rate Swaps, are sufficient to repay the Extended Notes maturing on the
next Business Day; provided, however, that (I) if Extended Notes have not been
paid in full on the one hundred and thirty-fifth (135th) day following the
conversion of such Notes to Extended Notes, the Servicer shall use its best
efforts to arrange for the sale or securitization of one or more Mortgage Loans
owned by the Purchaser, and shall sell or securitize such Mortgage Loan(s) in a
manner so that the proceeds from such sale or securitization, together with
amounts received or to be received by the Purchaser in connection with the
Interest Rate Swaps, if any, are sufficient to repay such Extended Notes on the
one hundred and sixty-fifth (165th) day following the conversion of such Notes
to Extended Notes and (II) if such Extended Notes have not been paid in full on
the one hundred and sixty-fifth (165th) day following the conversion of such
Notes to Extended Notes the Collateral Agent shall hold an auction (a “Principal
Paydown Auction”) of Mortgage Loans sufficient to pay such Extended Notes for
settlement not later than the one hundred and eightieth (180th) day following
the conversion of such Notes to Extended Notes. The Collateral Agent shall
notify potential bidders (which shall include each Swap Counterparty) of the
Principal Paydown Auction, including the Rated Bidder, who will be obligated to
make a bid in any such auction.

Any Affiliate of the Company may purchase any Mortgage Loans from the Purchaser
at any time and from time to time (including following the occurrence and during
the continuance of a Termination Event) at the Current Transfer Price; provided,
that, the purchase price to be paid by such Affiliate for any such Mortgage Loan
shall not be less than the Outstanding Purchase Price of such Mortgage Loan plus
accrued and unpaid interest, nor less than the current fair market value of such
Mortgage Loan. Notwithstanding the foregoing, except for any sales by the
Purchaser to Securitization Vehicles, neither the Company nor any Affiliate of
the Company may purchase any non-Delinquent Loan or non-Defaulted Loan from the
Purchaser unless either (a) the purchase price paid by such Affiliate is at
least equal to the then Outstanding Purchase Price of such Mortgage Loan plus
accrued and unpaid interest arising under the related Mortgage Note, or (b) if
the purchase price proposed to be paid by such Affiliate is less than the
Outstanding Purchase Price of such Mortgage Loan plus accrued and unpaid
interest arising under the related Mortgage Note, then (x) the Company shall
procure that the Affiliate provide the Purchaser with a letter from a qualified,
independent party stating that the purchase price proposed to be paid by such
Affiliate is not less than the then-current fair market value of the Mortgage
Loan and, if no Termination Event shall have occurred and be continuing,
(y) Section 4.2(e) shall be complied with.

(ii) Except to the extent that this Purchase Agreement provides for a contrary
specific course of action, the Servicer will be required to service and
administer each Mortgage Loan without regard to (a) any other relationship that
the Servicer, any sub-servicer or any Affiliate of the Servicer or any
sub-servicer may have with the borrowers or any Affiliate of such borrowers, (b)
the ownership of any Notes by the Servicer or any Affiliate of the Servicer,
(c) the Servicer’s obligations to make any Monthly Advances, Monthly Interest
Advances, or Servicing Advances or to incur servicing expenses with respect to
each Mortgage Loan, (d) the Servicer’s or any sub-servicer’s right to receive
compensation for its services under this Purchase Agreement or with respect to
any particular transaction or (e) the ownership, servicing or management for
others by the Servicer or any sub-servicer of any other mortgage loans or
property.

(b) The Servicer may enter into additional servicing or sub-servicing agreements
with third parties with respect to any of its obligations hereunder, provided
that any such agreement shall be consistent with the provisions of this Purchase
Agreement and no sub-servicer (or its agent or subcontractors) shall grant any
modification, waiver or amendment to any Mortgage Loan without the approval of
the Servicer. Notwithstanding any servicing or sub-servicing agreement, any of
the provisions of this Purchase Agreement relating to agreements or arrangements
between the Servicer and any Person acting as servicer or sub-servicer (or its
agents or subcontractors) or any reference to action taken through any Person
acting as servicer or sub-servicer or otherwise, the Servicer shall remain
obligated and primarily liable to the Purchaser for the servicing and
administering of the Mortgage Loans and arranging for the sale of each Mortgage
Loan pursuant to the provisions of this Purchase Agreement without diminution of
such obligation or liability by virtue of such servicing or sub-servicing
agreements or arrangements or by virtue of indemnification from any Person
acting as servicer or sub-servicer (or its agents or subcontractors) to the same
extent and under the same terms and conditions as if the Servicer alone were
engaging in such activities. In the event that the Servicer is a sub-servicer,
the Purchaser shall be entitled to proceed directly against the Servicer as
sub-servicer to enforce the Servicer’s obligations to the Purchaser.

(c) Without limiting the generality of the foregoing, the Servicer is hereby
authorized and empowered to waive, modify or vary any term of any Mortgage Loan
or consent to the postponement of compliance with any such term or in any manner
grant indulgence to any Mortgagor if in the Servicer’s reasonable and prudent
determination such waiver, modification, variance, postponement or indulgence is
not materially adverse to the Purchaser; provided, however, that the Servicer
shall not make any future advances to a Mortgagor with respect to each Mortgage
Loan (other than a HELOC) and (unless the Mortgagor is in default with respect
to the Mortgage Loan or such default is, in the judgment of the Servicer,
imminent) the Servicer shall not permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, defer, forgive the
payment of principal or interest, reduce or increase the outstanding principal
balance (except for actual payments of principal), release any collateral from
the Mortgage Loan or change the final maturity date on such Mortgage Loan.
Without limiting the generality of the foregoing, the Servicer shall continue,
and is hereby authorized and empowered, to execute and deliver on behalf of
itself and the Purchaser all instruments of satisfaction or cancellation, or of
partial or full release, discharge and all other comparable instruments, with
respect to each Mortgage Loan and with respect to the related Mortgaged
Property. If reasonably required by the Servicer, the Purchaser shall furnish
the Servicer with any powers of attorney, in recordable form, and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties under this Purchase Agreement.

Section 4.2 Sales.

(a) Subject to the servicing standards described in Section 4.1 hereof, the
Servicer shall have full power and authority, acting alone, to do or cause to be
done any and all things in connection with such servicing and administration
that it may deem necessary and desirable in connection with arranging for the
sale by the Purchaser of Mortgage Loans to Mortgage Loan Buyers. The Servicer
shall have no liability to the Purchaser with respect to any sale, provided that
the Servicer arranges for such sale in good faith pursuant to the procedures
utilized by the Servicer in connection with any sale of mortgage loans held for
its own account. The proceeds of the sale of any Mortgage Loans will be remitted
to the Collateral Agent and will be deposited into the Collateral Account
maintained by the Collateral Agent on the day of receipt provided that such
amounts shall not include any sale proceeds related to Excluded Amounts with
respect to any HELOC.

(b) With respect to each sale of Mortgage Loans entered into by the Purchaser,
the Servicer shall:

(i) cooperate fully with the Purchaser, any prospective Mortgage Loan Buyer, or
any party to any agreement executed in connection with the sale of such Mortgage
Loans, with respect to all reasonable requests and due diligence procedures and
use its best efforts to facilitate such sale;

(ii) restate, as of the closing date of such sale, the representations and
warranties contained in Section 3.1 hereof and state that, except as otherwise
disclosed in writing by the Servicer to the Mortgage Loan Buyer, each of the
representations and warranties with respect to such Mortgage Loans contained in
Sections 3.2(b), (c), (e), (g), (h), (i), (j), (k), (l), (m), (n), (t), (u),
(v), (w), (y), (z), (aa), (ff), (gg), (ii), (jj), (ss), and (ww) hereof, are
true as of the closing date of such sale (and for this purpose, references to
the knowledge of the Seller shall mean the knowledge of the Servicer);

(iii) deliver to the Purchaser for inclusion in any prospectus or other offering
material such written information regarding New Century Financial Corporation,
its respective financial condition, mortgage loan origination and servicing
experience, and mortgage loan delinquency, foreclosure and loss experience as
shall be reasonably requested by the Purchaser and indemnify and hold harmless
the Purchaser against any and all liabilities, losses and expenses arising under
the Securities Act in connection with any material misstatement contained in
such written information or any omission of a material fact the inclusion of
which was necessary to make such written information not misleading;

(iv) deliver to the Purchaser and to any Person designated by the Purchaser,
such statements and audit letters of reputable, certified public accountants
pertaining to the written information provided by the Servicer pursuant to
clause (iii) above as shall be reasonably requested by the Purchaser;

(v) ensure that the sales proceeds are payable only in cash; and

(vi) deliver to the Purchaser, and to any Person designated by the Purchaser,
such opinions of counsel as are customarily delivered by originators/servicers
in connection with sales of Mortgage Loans of this type.

All Mortgage Loans not sold or transferred pursuant to a sale shall continue to
be serviced pursuant to the terms of this Purchase Agreement.

(c) With respect to each sale of Mortgage Loans entered into by the Purchaser,
the Seller shall restate, as of the closing date of such sale, the
representations and warranties contained in Section 3.1 hereof and the
representations and warranties with respect to such Mortgage Loans contained in
Sections 3.2(b), (f), (o), (p), (q), (r), (s), (x), (bb), (cc), (dd), (ee),
(hh), (kk), (ll), (mm), (nn), (oo), (pp), (rr), (tt), (uu), and (xx) hereof.

(d) Upon the sale of any Mortgage Loan, the rights and obligations of the
Servicer hereunder with respect to such Mortgage Loan shall be terminated on the
effective date of such sale. Upon written request from the Purchaser, the
Servicer shall prepare, execute and deliver to the successor entity designated
by the Purchaser any and all documents and other instruments, place in such
successor’s possession the Mortgage Loan File, and do or cause to be done all
other acts or things necessary or appropriate to effect the purposes of such
termination, including but not limited to the transfer and endorsement or
assignment of the Mortgage Loan and related documents, at the Servicer’s sole
expense. The Servicer shall cooperate with such successor in effecting the
termination of the Servicer’s responsibilities and rights hereunder, including
without limitation, the transfer to such successor for administration by it of
all cash amounts which shall at the time be credited by the Servicer to any
Collection Account or Proceeds Account, or thereafter received with respect to
the Mortgage Loan, subject to the Servicer’s right to withdraw any amounts it is
entitled to withdraw pursuant to this Purchase Agreement.

(e) If the Servicer arranges for the sale of non-Delinquent Loans or
non-Defaulted Loans by the Purchaser pursuant to this Purchase Agreement and the
sale price of any non-Delinquent Loan or non-Defaulted Loan is less than the
Outstanding Purchase Price of such non-Delinquent Loan or non-Defaulted Loan
plus accrued and unpaid interest arising under the related Mortgage Note, the
Servicer shall give each Swap Counterparty written notice of the sale price (the
“Sale Price”) of such non-Delinquent Loan(s) or non-Defaulted Loan(s) in advance
of such sale. Such written notice shall also include a summary description of
the procedure used in the determination of the Sale Price. Each Swap
Counterparty shall have two (2) Business Days from the receipt of such written
notice to dispute the Sale Price. If any Swap Counterparty disputes the Sale
Price, the Servicer and such Swap Counterparty shall use their best efforts to
resolve such dispute within two (2) Business Days of receipt by such Swap
Counterparty of such written notice. If such Swap Counterparty disputes the Sale
Price of any Mortgage Loan and such dispute is not resolved, then such Swap
Counterparty, or its designee, shall be permitted to purchase such
non-Delinquent Loan or non-Defaulted Loan at a price greater than 101% of the
Sale Price (the “Bid Price”) within three (3) Business Days of receipt by such
Swap Counterparty of the written notice of the Sale Price. If (x) no Swap
Counterparty disputes the Sale Price within two (2) Business Days after receipt
of notice of the Sale Price, or (y) any Swap Counterparty is permitted under the
preceding sentence to purchase such non-Delinquent Loan or non-Defaulted Loan
but fails (or its designee fails) to pay the Bid Price for such non-Delinquent
Loan or non-Defaulted Loan within three (3) Business Days after receipt of
notice of the Sale Price, the Servicer shall be permitted to sell such
non-Delinquent Loan or non-Defaulted Loan in accordance with Section 4.2 (a)
hereof.

Section 4.3 Liquidation of Mortgage Loans.

In the event that any payment due under any Mortgage Loan is not paid when the
payment becomes due and payable, by Monthly Advance or otherwise, or in the
event that the Mortgagor fails to perform any other covenant or obligation under
the Mortgage Loan and such failure continues beyond any applicable grace period,
the Servicer shall take such action as the Servicer would take under similar
circumstances with respect to a similar mortgage loan held for its own account
for investment, which action shall be consistent with its Customary Servicing
Procedures and in the best interest of the Purchaser; provided, however, that
any Defaulted Loan will be sold by the Servicer on behalf of the Purchaser as
soon as practicable after becoming a Defaulted Loan, and the Servicer shall use
its best efforts to sell any such Defaulted Loan within five (5) Business Days
after becoming a Defaulted Loan.

Section 4.4 Collection of Mortgage Loan Payments.

The Servicer shall proceed diligently, pursuant to the Servicer’s Customary
Servicing Procedures, to collect all payments called for under the terms and
provisions of each Mortgage Loan it is obligated to service hereunder and shall
follow such collection procedures as are consistent with this Purchase Agreement
(including without limitation, the servicing standards set forth in Section 4.1
hereof). The Servicer shall segregate and hold all payments received by it
separate and apart from any of its funds and general assets and in trust for the
Secured Parties and, other than Excluded Amounts with respect to any HELOCs,
shall apply such payments as provided in Section 4.5 hereof. The accounts
established by the Servicer pursuant to this Article IV may include any number
of sub-accounts for convenience in administering the Mortgage Loans.

Section 4.5 Establishment of, and Deposits to, Collection Account.

The Servicer shall establish with the Collateral Agent a single, segregated
trust account which shall be designated as the collection account (the
“Collection Account”), which shall be held in trust in the name of the
Collateral Agent for the benefit of the Secured Parties, into which the Servicer
shall from time to time deposit, within two (2) Business Days of the receipt
thereof, and retain therein, the following collections received by the Servicer:
(a) all payments on account of scheduled principal on the Mortgage Loans (net of
charges against such amounts allowed pursuant to Section 4.6(a) hereof), (b) all
prepayment penalties, prepayment premiums, and payments on account of interest
on the Mortgage Loans (including all Monthly Advances) (net of charges against
such amounts allowed pursuant to Sections 4.6(a) and 4.6(c)(i)(y) hereof and the
last sentence of Section 4.6(d) hereof), (c) any partial Principal Prepayments
(but not any Principal Prepayments in full, which shall be deposited directly
into the Collateral Account pursuant to the Security Agreement), (d) all
Insurance Proceeds including amounts required to be deposited pursuant to
Sections 4.11 and 4.12 hereof (other than proceeds to be held in the Proceeds
Account and applied to the restoration or repair of the related Mortgaged
Property or released to the Mortgagor in accordance with the Servicer’s
Customary Servicing Procedures as specified in Section 4.15 hereof), (e) all
Condemnation Proceeds which are not applied to the restoration or repair of the
Mortgaged Property or released to the Mortgagor pursuant to Section 4.15 hereof,
(f) any amounts required to be deposited by the Servicer pursuant to
Section 4.12 hereof in connection with the deductible clause in any blanket
hazard insurance policy, (g) any amounts received with respect to or related to
any REO Property and all REO Disposition Proceeds pursuant to Section 4.17
hereof, (h) all Monthly Interest Advances required to be deposited pursuant to
Section 5.2 hereof; and (i) any other amounts received with respect to or
related to the Mortgage Loans, including but not limited to interest paid on
funds deposited in the Collection Account or Proceeds Account, to the extent
permitted by applicable law; provided, however, that all servicing related fees
and charges described in Section 6.3(b) hereof may be retained by the Servicer
as and when collected (but excluding any Excluded Amounts related to any HELOCs
which shall be allocated in accordance with Section 4.27 hereof). The Collection
Account shall be established with a Qualified Depository acceptable to the
Purchaser. For so long as the Security Agreement shall be in effect, the
Collection Account shall be maintained with the Collateral Agent. Any funds
deposited in the Collection Account shall at all times be fully insured to the
full extent permitted under applicable law. The Servicer shall be entitled to
any interest earnings on amounts on deposit from time to time in the Collection
Account.

Section 4.6 Permitted Withdrawals From Collection Account; Deposit into the
Collateral Account.

(a) In connection with amounts deposited by the Servicer into the Collection
Account by mistake or overpayment or as otherwise required to make adjustments
to amounts deposited therein in accordance with ordinary and normal servicing
adjustments, the Servicer shall be entitled to retain from time to time from
collections on the Mortgage Loans owned by the Purchaser prior to the deposit of
such collections in the Collection Account amounts equal to the amounts so
deposited by mistake or overpayment or the adjustments so required, provided
that the amounts so retained are reflected in the Servicer Report delivered to
the Collateral Agent for the Remittance Period in which such retention occurred.

(b) Pursuant to the terms of the Security Agreement, the Collateral Agent shall
establish a single, segregated trust account which shall be designated as the
collateral account (the “Collateral Account”), which shall be held in trust in
the name of the Collateral Agent for the benefit of the Secured Parties and over
which the Collateral Agent shall have exclusive control and the sole right of
withdrawal. The proceeds, including Deferred Amounts, of any sales of Mortgage
Loans by the Purchaser to Mortgage Loan Buyers, the Repurchase Price of any
Mortgage Loans repurchased by the Seller or the Servicer pursuant to
Section 3.3, 6.2 or 7.1 hereof, any Principal Prepayments in full, and any other
amounts payable in connection with the Seller’s or the Servicer’s repurchase of
any Mortgage Loan and certain other amounts as more fully set forth in the
Security Agreement, shall be deposited directly into the Collateral Account on
the same day of receipt (provided that any such deposits shall not include any
Excluded Amounts with respect to any HELOCs). Any and all funds at any time on
deposit in, or otherwise to the credit of, the Collateral Account shall be held
in trust by the Collateral Agent for the benefit of the Secured Parties.

(c) Subject to Sections 4.6 (e) and 4.25 hereof, the Servicer shall, on or after
each Monthly Remittance Date but no later than the Business Day immediately
preceding the next following Payment Date, request the Collateral Agent to
(x) release from the Collection Account amounts in accordance with the Servicer
Report delivered to the Collateral Agent for such Payment Date, and (y) withdraw
(A) all amounts on deposit in the Collection Account on such Monthly Remittance
Date, plus (B) to the extent not included in the amounts referred to in clause
(A) above, all Monthly Advances deposited into the Collection Account with
respect to the related Remittance Period, plus (C) to the extent not included in
the amounts referred to in clause (A) above, the Monthly Interest Advance
deposited into the Collection Account for such Monthly Remittance Date (net of
charges against or withdrawals from the Collection Account pursuant to this
Section 4.6) and deposit such amounts into the Collateral Account for
application pursuant to the terms of the Security Agreement; provided, however,
that in no event shall the Servicer request the Collateral Agent to withdraw the
amounts referred to in this clause (ii) in excess of an amount equal to the
product of (x) the Loan Rate for the related Remittance Period, (y) the weighted
average Outstanding Purchase Price of the Mortgage Loans owned by the Issuer
during the related Remittance Period and (z) 1/12.

(i) The Servicer shall be entitled to reimbursement for Monthly Advances and
Servicing Advances previously made pursuant to Sections 5.1 or 4.9 hereof,
respectively, either by (x) requesting, by delivery of a Servicer Report, the
Collateral Agent to withdraw funds from the Collection Account to reimburse the
Servicer for such Monthly Advances, or (y) retaining from interest payments on
the related Mortgage Loans the amount of such Monthly Advances prior to the
deposit of such interest payments into the Collection Account, provided,
however, that such retention is reflected in a Servicer Report delivered to the
Collateral Agent no later than the Monthly Remittance Date for the Remittance
Period in which such retention occurred, the Servicer’s right to reimbursement
pursuant to this clause (c)(i) being limited to amounts received on the related
Mortgage Loan (excluding any Excluded Amounts) that represent late payments of
interest respecting which any such Monthly Advance was made, it being understood
that, in the case of any such reimbursement, the Servicer’s right thereto shall
be prior to the rights of the Purchaser, except that, where the Servicer is
required to repurchase a Mortgage Loan pursuant to Sections 6.2 and 7.1 hereof,
the Servicer’s right to such reimbursement shall be subsequent to the payment to
the Purchaser of the Repurchase Price pursuant to such Sections 6.2 and 7.1 and
all other amounts required to be paid to the Purchaser with respect to such
Mortgage Loan.

(ii) [reserved].

(d) Subject to Section 4.25 hereof, the Servicer shall, on or before each
Monthly Remittance Date but no later than the Business Day immediately preceding
the next following Payment Date, by delivery of the Servicer Report to the
Collateral Agent, request the Collateral Agent to withdraw and remit to the
Servicer on such date of delivery from the amounts in the Collection Account
referred to in clauses (A), (B) and (C) of Section 4.6(c) hereof, an amount
equal to (i) the Servicing Fee for the related Remittance Period and (ii) if and
to the extent previously deposited into the Collection Account, any unpaid
servicing related fees and charges to which the Servicer is entitled pursuant to
Section 6.3(b) hereof. To the extent that the Servicing Fee and such other
servicing related fees and charges are not remitted to the Servicer as provided
above, they shall be paid to the Servicer as Allocated Expenses in the method
and manner specified in the Security Agreement. Notwithstanding the foregoing,
the Servicer shall be entitled to retain from the interest payments on the
Mortgage Loans (excluding any Excluded Amounts) owned by the Purchaser prior to
deposit of such payments into the Collection Account, the Servicing Fee to which
it is entitled relating to such Mortgage Loans provided that any such retention
is reflected in the Servicer Report delivered to the Collateral Agent for the
Remittance Period in which such retention occurred.

(e) Subject to the provisions of Section 4.6(f) hereof, the Servicer may, on any
Business Day, request the Collateral Agent to withdraw any or all principal
payments or collections on deposit in the Collection Account and deposit such
amounts into the Collateral Account; provided, however, that any interest
payment accompanying a principal payment shall only be deposited into the
Collateral Account in accordance with Section 4.6(c) hereof.

(f) The Servicer shall establish a separate account within the Collection
Account to hold amounts deposited into the Collection Account with respect to
Mortgage Loans that have been identified for sale by the Purchaser to a Mortgage
Loan Buyer (a “Mortgage Loan Buyer Account”). Upon the establishment by the
Purchaser and a Mortgage Loan Buyer of a Cut-Off Date for the sale of Mortgage
Loans by the Purchaser to the Mortgage Loan Buyer, all amounts (including
Monthly Advances but excluding Monthly Interest Advances) in respect of such
Mortgage Loans which are deposited into the Collection Account on and after the
Cut-Off Date and prior to the closing date for such sale (i) shall be directed
by the Servicer to be held in the Mortgage Loan Buyer Account established for
such sale and (ii) shall not be deposited into the Collateral Account pursuant
to Section 4.6(c) or (e) hereof but shall remain in the Mortgage Loan Buyer
Account until the closing or abandonment of such sale. Upon the closing of such
sale, the Servicer shall, on the closing date for such sale, request the
Collateral Agent to withdraw funds from the Mortgage Loan Buyer Account
representing the amounts deposited into the Collection Account in respect of the
Mortgage Loans sold to the Mortgage Loan Buyer during the period on and after
the related Cut-Off Date and prior to such closing date and remit such amounts
to the account of the Mortgage Loan Buyer as designated by the Purchaser. Upon
failure of such sale, the amounts in the Mortgage Loan Buyer Account established
for such sale shall be returned to the Collection Account for application
pursuant to the provisions of this Purchase Agreement. If the sale to the
Mortgage Loan Buyer is abandoned, then either (i) if any portion of the amounts
in the Mortgage Loan Buyer Account established for such sale were included in
the calculation of a Sold Loan Interest Payment Amount for a prior Payment Date,
the Servicer shall, on the date such sale is abandoned, request the Collateral
Agent to withdraw the amounts in the Mortgage Loan Buyer Account that were so
included and the Collateral Agent shall deposit such amounts into the Collateral
Account for application pursuant to the provisions of the Security Agreement, or
(ii) if or to the extent that the provisions of clause (i) are not applicable,
the amounts in the Mortgage Loan Buyer Account established for such sale shall
be returned to the Collection Account for application pursuant to the provisions
of this Purchase Agreement.

Section 4.7 Establishment of, and Deposits to, Proceeds Account.

The Servicer shall establish and maintain one (1) or more Proceeds Accounts
which shall be held in trust in the name of the Collateral Agent for the benefit
of the Secured Parties, in the form of time deposit or demand accounts, in a
manner which shall provide maximum available insurance thereunder. Funds
deposited in any Proceeds Account may be invested by the Servicer which shall be
entitled to any investment income therefrom except as otherwise required by law.
Funds deposited in any Proceeds Account may be drawn on by the Servicer pursuant
to Section 4.8 hereof.

The Servicer shall deposit in such Proceeds Account within two (2) Business Days
and retain therein all amounts representing Insurance Proceeds or Condemnation
Proceeds which are to be applied to the restoration or repair of any Mortgaged
Property.

The Servicer shall make withdrawals from any Proceeds Account only to effect
such payments as are required under this Purchase Agreement, as set forth in
Section 4.8 hereof. To the extent required by law, the Servicer shall pay
interest on escrowed funds to the Mortgagor notwithstanding that such Proceeds
Account may be non-interest bearing or that interest paid thereon is
insufficient for such purposes.

Section 4.8 Permitted Withdrawals From Proceeds Account.

Withdrawals from any Proceeds Account may be made by the Servicer only:

(1) For transfer to the Collection Account and application to reduce the
principal balance of a Mortgage Loan in accordance with the terms of the related
Mortgage and Mortgage Note;

(2) For application to restoration or repair of the Mortgaged Property pursuant
to the procedures outlined in Section 4.15 hereof; and

(3) To pay to the Mortgagor, to the extent required by law, any interest paid on
the funds deposited in the Proceeds Account.

Section 4.9 Servicing Advances.

The Servicer shall make Servicing Advances with respect to each Mortgage Loan,
including advances of taxes or other charges which are or may become a lien on
the related Mortgaged Property, and advances of premiums for fire and hazard
insurance coverage on the related Mortgaged Property, to the extent not paid by
the related Mortgagor, unless the Servicer provides an Officer’s Certificate to
the Purchaser stating that such Servicing Advance would not be recoverable in
its reasonable judgment.

Section 4.10 Protection of Accounts.

Amounts on deposit in the Collection Account may at the direction of the
Servicer be invested by the Collateral Agent in Eligible Investments; provided,
however, that in the event that amounts on deposit in the Collection Account
(which shall be properly titled to insure the funds in such account on a
loan-by-loan basis) exceed the amount fully insured by the FDIC (the “Insured
Amount”) the Servicer shall be obligated to direct the Collateral Agent to
invest the excess amount over the Insured Amount in Eligible Investments on the
next Business Day as such excess amount becomes present in the Collection
Account. Monies held in the Collection Account shall be invested in Eligible
Investments having maturities of no greater than one day; provided, however,
that if there are no Senior Notes then outstanding, monies held in the
Collection Account shall be invested in Eligible Investments having maturities
of no greater than thirty (30) days. So long as there are Eligible Investments
having maturities of greater than one (1) day, the Purchaser shall not issue
Secured Liquidity Notes. All such Eligible Investments shall be made in the name
of, and shall be payable to, the Collateral Agent for the benefit of the Secured
Parties.

Section 4.11 Maintenance of Hazard Insurance.

The Servicer shall cause to be maintained for each Mortgage Loan hazard
insurance such that all buildings upon the Mortgaged Property are insured by a
generally acceptable insurer pursuant to the Servicer’s Customary Servicing
Procedures against loss by fire and hazards of extended coverage in an amount
which is at least equal to, to the extent permitted by applicable law, the
lesser of (i) the maximum insurable value of the improvements securing such
Mortgage Loan and (ii) the unpaid principal balance of the Mortgage Loan plus,
in the case of a Second Lien Mortgage Loan or HELOC, the unpaid principal
balance of the first lien mortgage on the related Mortgaged Property, and in
each case in an amount such that the proceeds thereof shall be sufficient to
prevent the Mortgagor or the loss payee from becoming a co-insurer.

If upon origination or acquisition of the Mortgage Loan, the related Mortgaged
Property was located in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) the Servicer shall cause to be in
effect a flood insurance policy meeting the requirements of the current
guidelines of the Flood Insurance Administration with a generally acceptable
insurance carrier pursuant to the Servicer’s Customary Servicing Procedures in
an amount representing coverage equal to the lesser of (i) the minimum amount
required, under the terms of coverage, to compensate for any damage or loss on a
replacement cost basis (or the unpaid principal balance of the Mortgage Loan
(and, in the case of a Second Lien Mortgage Loan or HELOC, the unpaid principal
balance of the first lien mortgage on the related Mortgaged Property) if
replacement cost coverage is not available for the type of building insured) and
(ii) the maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended (assuming the Mortgaged Property is located
in an area participating in the programs maintained under such Act). If at any
time during the term of the Mortgage Loan, the Servicer determines in accordance
with applicable law, that a Mortgaged Property is located in a special flood
hazard area and is not covered by flood insurance or is covered in an amount
less than the amount required by the Flood Disaster Protection Act of 1973, as
amended, the Servicer shall notify the related Mortgagor that the Mortgagor must
obtain such flood insurance coverage, and if said Mortgagor fails to obtain the
required flood insurance coverage within forty-five (45) days after such
notification, the Servicer shall immediately place in force the required flood
insurance on the Mortgagor’s behalf.

The Servicer shall not interfere with the Mortgagor’s freedom of choice in
selecting either his insurance carrier or agent; provided, however, that the
Servicer shall not accept any such insurance policies from insurance companies
unless such companies are generally acceptable companies pursuant to the
Servicer’s Customary Servicing Procedures and are licensed to do business in the
jurisdiction in which the Mortgaged Property is located. The Servicer shall
determine that such policies provide sufficient risk coverage and amounts, that
they insure the property owner, and that they properly describe the property
address. The Servicer shall furnish to the Mortgagor a formal notice of
expiration of any such insurance in sufficient time for the Mortgagor to arrange
for renewal coverage by the expiration date.

Pursuant to Section 4.5 hereof and except as otherwise set forth in Section 4.27
hereof with respect to any Excluded Amounts related to any HELOCs, any amounts
collected by the Servicer under any such policies (other than amounts to be
deposited in any Proceeds Account and applied to the restoration or repair of
the related Mortgaged Property or to be released to the Mortgagor in accordance
with the Servicer’s Customary Servicing Procedures as specified in Section 4.15
hereof) shall be deposited in the Collection Account subject to withdrawal
pursuant to Section 4.6 hereof.

Section 4.12 Maintenance of Mortgage Impairment Insurance.

If the Servicer shall obtain and maintain a blanket policy insuring against
losses arising from fire and hazards covered under extended coverage on all of
the Mortgage Loans, then, to the extent such policy provides coverage in an
amount equal to the amount required pursuant to Section 4.11 hereof and
otherwise complies with all other requirements of Section 4.11, it shall
conclusively be deemed to have satisfied its obligations as set forth in such
Section 4.11. Any amounts collected by the Servicer under any such policy
relating to a Mortgage Loan shall be deposited in the Collection Account subject
to withdrawal pursuant to Section 4.6 hereof. Such policy may contain a
deductible clause, in which case, in the event that there shall not have been
maintained on the related Mortgaged Property a policy complying with
Section 4.11 hereof, and there shall have been a loss which would have been
covered by such policy, the Servicer shall deposit in the Collection Account at
the time of such loss the amount not otherwise payable under the blanket policy
because of such deductible clause, such amount to be deposited from the
Servicer’s funds, without reimbursement therefor. Upon request of the Purchaser,
the Servicer shall cause to be delivered to the Purchaser a certified true copy
of such policy.

Section 4.13 Maintenance of Fidelity Bond and Errors and Omissions Insurance
Policy.

The Servicer shall maintain with appropriate insurers of a type commonly
insuring such risks, at its own expense, a blanket fidelity bond, with broad
coverage on all officers, employees or other persons acting in any capacity
requiring such persons to handle funds, money, documents or papers relating to
the Mortgage Loans. Such fidelity bond shall be in the form of the Mortgage
Banker’s Blanket Bond and shall protect and insure the Servicer against losses,
including forgery, theft, embezzlement, fraud, and negligent acts of such
persons. The Servicer shall also maintain with appropriate insurers of a type
commonly insuring such risks, at its own expense, an errors and omissions
insurance policy, with broad coverage on all officers, employees or other
persons acting in any capacity requiring such persons to handle funds, money,
documents or papers relating to the Mortgage Loans. No provision of this
Section 4.13 requiring such fidelity bond or errors and omissions insurance
policy shall diminish or relieve the Servicer from its duties and obligations as
set forth in this Purchase Agreement. The minimum coverage under such fidelity
bond or errors and omissions insurance policy shall be at least equal to the
corresponding amounts required by the Servicer’s Customary Servicing Procedures.
Upon the request of the Purchaser, the Servicer shall cause to be delivered to
the Purchaser a certified true copy of such fidelity bond and such errors and
omissions insurance policy.

Section 4.14 Inspections.

The Servicer shall inspect the Mortgaged Property in accordance with its
Customary Servicing Procedures.

Section 4.15 Restoration of Mortgaged Property.

The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with the Servicer’s Customary Servicing Procedures. At a minimum, the
Servicer shall comply with the following conditions in connection with any such
release of Insurance Proceeds or Condemnation Proceeds:

(1) The Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

(2) The Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to, requiring waivers with
respect to mechanics’ and materialmen’s liens;

(3) The Servicer shall verify that the Mortgage Loan is not in default; and

(4) Pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in any Proceeds Account.

     
Section 4.16
  [Reserved].
 
   
Section 4.17
  Title, Management and Disposition of REO Property.
 
   

In the event that title to any Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the Servicer as agent for the Secured Parties, or in the event
the Servicer is not authorized or permitted to hold title to real property in
the state where the REO Property is located, or would be adversely affected
under the “doing business” or tax laws of such state by so holding title, the
deed or certificate of sale shall be taken in the name of such Person or Persons
as shall be reasonably acceptable to the Purchaser and the Secured Parties. The
Person or Persons holding such title other than the Servicer shall acknowledge
in writing that such title is being held as nominee for the Servicer.

The Servicer shall manage, conserve, protect and operate each REO Property for
the Purchaser solely for the purpose of its prompt disposition and sale. The
Servicer, either itself or through an agent selected by the Servicer, shall
manage, conserve, protect and operate the REO Property in the manner that it
manages, conserves, protects and operates other foreclosed property for its own
account, and in the manner that similar property in the locality as the REO
Property is managed. The Servicer shall attempt to sell the REO Property on such
terms and conditions as the Servicer deems to be in the best interest of the
Purchaser. The Servicer shall dispose of the REO Property in accordance with the
Servicer’s Customary Servicing Procedures as soon as possible.

The Servicer shall also maintain on each REO Property fire and hazard insurance
with extended coverage in an amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance.

The disposition of REO Property shall be carried out by the Servicer at such
price and upon such terms and conditions as the Servicer deems to be in the best
interest of the Purchaser. All REO Disposition Proceeds shall be promptly
deposited in the Collection Account.

Section 4.18 Servicer Reports.

The Servicer shall deliver a report (the “Servicer Report”) to the Purchaser,
the Administrator, the Collateral Agent, the Indenture Trustee, the Custodian,
each Swap Counterparty and the SLN Placement Agents on or before the Business
Day immediately preceding each Payment Date, containing the information set
forth in the form of report attached hereto as Exhibit D.

Section 4.19 Real Estate Owned Reports.

The Servicer shall furnish to the Purchaser on or before each Payment Date a
statement with respect to any REO Property covering the operation of such REO
Property and the Servicer’s efforts in connection with the sale of such REO
Property and any rental of such REO Property incidental to the sale thereof.
That statement shall be accompanied by such other information as the Purchaser
shall reasonably request.

Section 4.20 Liquidation Reports.

As promptly as practicable following the foreclosure sale of any Mortgaged
Property or the acquisition thereof by the Purchaser pursuant to a deed in lieu
of foreclosure, the Servicer shall submit to the Purchaser a liquidation report
with respect to such Mortgaged Property.

Section 4.21 Reports of Foreclosures and Abandonments of Mortgaged Property.

Following the foreclosure sale or abandonment of any Mortgaged Property, the
Servicer shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code.

     
Section 4.22
  [Reserved].
 
   
Section 4.23
  [Reserved].
 
   
Section 4.24
  Monthly Portfolio Report.
 
   

The Servicer shall on the 20th of each month (or the next following Business
Day), deliver to the SLN Placement Agents, with a copy to each Swap
Counterparty, a report with respect to the portfolio of Mortgage Loans owned by
the Purchaser as of the 5th of such month for distribution to investors in, and
potential investors in, the Secured Liquidity Notes, in substantially the form
attached as Exhibit F hereto. None of the Swap Counterparties or the SLN
Placement Agents shall have any duty to examine any such report.

Section 4.25 Servicer Advance Facility.

The Servicer is authorized to enter into a facility (an “Advance Facility”) with
any Person which provides that such Person (an “Advancing Person”) may fund
(whether by direct payment or by way of a loan to the Servicer) Monthly
Advances, Monthly Interest Advances, and/or Servicing Advances under this
Purchase Agreement, although no such Advance Facility shall reduce or otherwise
affect the Servicer’s obligation to fund such Monthly Advances, Monthly Interest
Advances, and/or Servicing Advances. If the Servicer enters into an Advance
Facility pursuant to this Section 4.25, upon the reasonable request of the
Advancing Person, the Servicer shall seek to procure from the Collateral Agent a
letter to the Advancing Person, confirming that the Collateral Agent has
received notice of the existence of the Advance Facility. If an Advancing Person
funds any Monthly Advance, Monthly Interest Advance, and/or Servicing Advance
(whether by direct payment or by way of a loan to the Servicer) and the
Collateral Agent is provided with written notice acknowledged by the Servicer
that such Advancing Person is entitled to reimbursement (whether in respect of
such direct payment or to offset or pay down any loan to the Servicer), such
Advancing Person (or nominee) shall be entitled to reimbursement in respect of
such Monthly Advance, Monthly Interest Advance, and/or Servicing Advance in the
place and stead of the Servicer, to the same extent that the Servicer is
entitled to reimbursement under the Program Documents. Such notice from the
Advancing Person must specify the amount of the reimbursement, the section of
this Purchase Agreement (or other Program Document) that permits the applicable
Monthly Advance, Monthly Interest Advance, or Servicing Advance to be reimbursed
and the section(s) of the Advance Facility documentation that entitle the
Advancing Person (or nominee) (rather than the Servicer) to request
reimbursement from the Collateral Agent, and include the Servicer’s
acknowledgement thereto or proof of an event of default under the documentation
for the Advance Facility entitling the Advancing Person to give such notice
without the acknowledgement of the Servicer. The Collateral Agent shall have no
duty or liability with respect to any calculation of any reimbursement to be
paid to an Advancing Person, and shall be entitled to conclusively rely without
independent investigation on the Advancing Person’s notice. An Advancing Person
whose obligations are limited to the funding of Monthly Advances, Monthly
Interest Advances, and/or Servicing Advances (whether by direct payment or by
way of a loan to the Servicer) shall not be required to meet the qualifications
of the Servicer or any permitted assignee under Section 9.5 hereof, and will not
be deemed to be a sub-servicer or assignee of the Servicer.

If any Advance Facility is entered into, upon such facility becoming effective
with respect to this Purchase Agreement and the other Program Documents, the
Servicer shall not be permitted to reimburse itself for Monthly Advances,
Monthly Interest Advances, and Servicing Advances under Sections 4.5 or 4.6(c),
or to be reimbursed pursuant to the Security Agreement, but instead the
Advancing Person (or nominee) shall be reimbursed directly by (i) the Collateral
Agent, from the proceeds of the Collection Account or the Collateral Account
upon receipt of the written notice referred to above, or (ii) by the Servicer
arranging for an appropriate portion of interest payments on Mortgage Loans to
be directed to the Advancing Person (or nominee) as contemplated by
Section 4.6(c)(i)(y).

Section 4.26 Special Servicing Provisions Related to Junior Loans.

(a) With respect to any Junior Loan, the Servicer may consent to the placing of
a lien senior to that of such Junior Loan on the related Mortgaged Property, if:

(i) the new senior lien secures a mortgage loan that refinances an existing
first mortgage loan, and

(ii) either (a) the LTV of the new mortgage loan is equal to or less than the
LTV of the first mortgage loan to be replaced (for purposes of calculating the
LTV, the value of the Mortgaged Property will be measured by the lesser of
(A) the Appraised Value of the Mortgaged Property as of the Closing Date for the
related Junior Loan and (B) the Appraised Value of the Mortgaged Property as of
the date of the refinancing referenced in clause (i)) or (b) the CLTV of the
existing Junior Loan (together with the new mortgage loan) is equal to or less
than 100% (for purposes of calculating the CLTV, the value of the Mortgaged
Property will be measured as the lesser of (A) the Appraised Value of the
Mortgaged Property as of the Closing Date for such Junior Loan and (B) the
Appraised Value of the Mortgaged Property as of the date of the refinancing
referenced in clause (i)).

(b) With respect to any HELOC, the Servicer may also, without approval from the
Rating Agencies, each Swap Counterparty, the Collateral Agent or any other
Secured Party, increase the Credit Limit on any HELOC if:

(i) the increase in the Credit Limit of a HELOC does not cause (x) such Credit
Limit to exceed $1 million or (y) the CLTV of such HELOC to exceed 100%, and

(ii) the increase is consistent with the underwriting policies of the Seller
with respect to HELOCs.

Section 4.27 Special Payment Allocation Mechanics for Certain HELOCs.

To the extent any Draws are made on any HELOC after the Closing Date for such
HELOC that are not purchased by the Purchaser as Additional Balances pursuant to
Section 2.1(a) hereof on a subsequent Closing Date, the ownership of the related
principal balances shall be retained by the Seller (or its assignee). With
respect to any deposits required to be made by the Servicer into the Collection
Account or the Collateral Account pursuant to this Purchase Agreement, all
collections received by the Servicer in respect of any such HELOC shall be
allocated pro rata as between the Purchaser and the Seller (or its assignee),
based on the relative proportions of the aggregate unpaid principal balance of
the HELOC and any Additional Balances related thereto and the aggregate unpaid
principal balance of any Draws made on any such HELOC after the Closing Date
thereof that have not been purchased by the Purchaser as Additional Balances
pursuant to Section 2.1(a) hereof, respectively, as of the close of business on
the Business Day preceding the date of receipt of such collections.
Notwithstanding any other provision hereof or of any other Program Document,
payments and collections allocable to any Excluded Amounts shall not be
deposited into the Collection Account or the Collateral Account, and shall be
distributed by the Servicer to the Seller (or its assignee) no less frequently
than monthly in accordance with reasonable instructions provided by the Seller.

ARTICLE 5

SERVICER ADVANCES

Section 5.1 Monthly Advances.

On or after each Monthly Remittance Date, but no later than the Business Day
immediately preceding the next following Payment Date, the Servicer shall
deposit into the Collection Account from its own funds an amount equal to all
payments of interest which were due on Mortgage Loans that became Delinquent
Loans or Defaulted Loans during the related Remittance Period and which remain
unpaid at the close of business on the last day of the related Remittance Period
or which were deferred pursuant to Section 4.1 hereof (excluding any portion of
any such Monthly Payments with respect to HELOCs which, if collected, would have
constituted Excluded Amounts) (“Monthly Advances”). The Servicer’s obligation to
make such Monthly Advances as to any Mortgage Loan will continue through the
last Monthly Payment due prior to the payment in full of the Mortgage Loan or
through the Payment Date for the distribution of all proceeds of sale of the
Mortgage Loan and other payments or recoveries (including Insurance Proceeds and
Condemnation Proceeds) with respect to the Mortgage Loan, unless the Servicer
provides an Officer’s Certificate to the Purchaser stating that such Monthly
Advance would not be recoverable in its reasonable judgment.

Section 5.2 Monthly Interest Advances.

On or after each Monthly Remittance Date, but no later than the Business Day
immediately preceding the next following Payment Date, the Servicer shall
deposit in the Collection Account from its own funds an amount equal to the
Monthly Interest Advance for such Monthly Remittance Date.

ARTICLE 6

GENERAL SERVICING PROCEDURES

Section 6.1 Transfers of Mortgaged Property.

The Servicer shall enforce any “due-on-sale” provision in accordance with the
Servicer’s Customary Servicing Procedures and applicable law contained in any
Mortgage or Mortgage Note and to deny assumption by the Person to whom the
Mortgaged Property has been or is about to be sold whether by absolute
conveyance or by contract of sale, and whether or not the Mortgagor remains
liable on the Mortgage and the Mortgage Note. When the Mortgaged Property has
been conveyed by the Mortgagor, the Servicer shall, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Mortgage Loan under the “due-on-sale” clause applicable thereto; provided,
however, that the Servicer shall not exercise such rights if prohibited by law
from doing so.

If the Servicer reasonably believes it is unable under applicable law to enforce
such “due-on-sale” clause, the Servicer shall enter into (i) an assumption and
modification agreement with the Person to whom the Mortgaged Property has been
conveyed, pursuant to which such Person becomes liable under the Mortgage Note
and the original Mortgagor remains liable thereon or (ii) in the event that the
Servicer is unable under applicable law to require that the original Mortgagor
remain liable under the Mortgage Note, a substitution of liability agreement
with the purchaser of the Mortgaged Property pursuant to which the original
Mortgagor is released from liability and the purchaser of the Mortgaged Property
is substituted as Mortgagor and becomes liable under the Mortgage Note.

Section 6.2 Satisfaction of Mortgages and Release of Mortgage Loan Files.

Upon the payment in full of each Mortgage Loan, or the receipt by the Servicer
of a notification that payment in full will be escrowed in a manner customary
for such purposes, the Servicer shall notify the Purchaser and the Collateral
Agent.

If the Servicer satisfies or releases a Mortgage without first having obtained
payment in full of the indebtedness secured by the Mortgage or should the
Servicer otherwise prejudice any rights the Purchaser may have under the
mortgage instruments which materially and adversely affects the value of the
related Mortgage Loan, upon written demand of the Purchaser, the Servicer shall
purchase the related Mortgage Loan at the Repurchase Price by deposit thereof in
the Collateral Account within two (2) Business Days of receipt of such demand by
the Purchaser.

Upon receipt of the Repurchase Price by the Collateral Agent, the Purchaser and
the Servicer shall arrange for the reassignment of the Mortgage Loans to the
Servicer and the delivery to the Servicer of any documents held by the Custodian
relating to the reassigned Mortgage Loans. The Servicer shall, simultaneously
with such assignment, give written notice to the Seller, the Collateral Agent,
the Indenture Trustee and each Swap Counterparty that such purchase has taken
place.

Section 6.3 Servicing Compensation.

As compensation for its services hereunder, the Servicer shall be entitled to
(a) the Servicing Fee and (b) any late payment charges, release fees, bad check
charges, assumption fees and any other servicing-related fees collected from
Mortgagors with respect to the Mortgage Loans, other than any prepayment
penalties or prepayment premiums. The Servicer shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
and shall not be entitled to reimbursement therefor except as specifically
provided herein.

Section 6.4 Annual Statement as to Compliance.

The Servicer shall deliver to the Purchaser, the Administrator, the Collateral
Agent, the Indenture Trustee, the SLN Placement Agents and each Swap
Counterparty, on or before June 30 of each year beginning 2006, an Officer’s
Certificate, stating that (i) a review of the activities of the Servicer during
the preceding calendar year and of performance under this Purchase Agreement has
been made under such officer’s supervision, and (ii) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled its
obligations in all material respects under this Purchase Agreement throughout
such year, or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof and the action being taken by the Servicer to cure such
default.

Section 6.5 Annual Financials, Annual Independent Public Accountants’ Servicing
Report. On or before June 30 of each year beginning 2006, the Servicer, at its
expense, shall cause a firm of internationally recognized independent public
accountants which is one of the “big four” and is a member of the American
Institute of Certified Public Accountants, to furnish a report to the Purchaser,
the Administrator, the Collateral Agent, the Indenture Trustee, the SLN
Placement Agents and each Swap Counterparty stating that such firm has examined
the Servicer’s overall servicing operations in accordance with the minimum
standards identified in the Mortgage Bankers Association of America’s Uniform
Single Attestation Program for Mortgage Bankers (USAP), and stating such firm’s
conclusions relating thereto. None of the Collateral Agent, any Swap
Counterparty or the SLN Placement Agents shall have any duty to examine such
report.

The Purchaser and the Seller shall keep or cause to be kept in reasonable detail
books and records of account of their assets and business and shall clearly
reflect therein the transfer of the Mortgage Loans to the Purchaser. The Company
shall furnish or cause to be furnished to the Purchaser, the Administrator, the
Collateral Agent, the SLN Placement Agents and each Swap Counterparty the
following financial statements: (x) as soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Performance Guarantor,
the consolidated, audited balance sheet of the Performance Guarantor, and the
balance sheets of the Company, as of the end of each such fiscal year, and the
audited statements of income and changes in equity of each of the above
entities, and the audited statement of cash flows of the Performance Guarantor
(inclusive of the Company), for such fiscal year and (y) as soon as available
and in any event within forty-five (45) days after the end of each quarter
(including the fourth quarter), the consolidated and consolidating, unaudited
balance sheet of the Performance Guarantor (inclusive of the Company) as of the
end of each quarter, and the unaudited statements of income and changes in
equity of the Performance Guarantor (inclusive of the Company), and the
unaudited statement of cash flows of the Performance Guarantor (inclusive of the
Company), for the portion of the fiscal year then ended, and (z) within 45 days
after the end of each month, monthly consolidated and unaudited statements of
income and changes in equity (and, to the extent available, cash flow
statements) and balance sheets as provided in clause (y), all of which have been
prepared in accordance with GAAP and certified by the chief financial officer of
the Performance Guarantor or the Company (as applicable) in the form of a
compliance certificate to be delivered along with the above financial
statements.

Section 6.6 Right to Examine Servicer Records.

Each of the Purchaser, the Administrator, each Swap Counterparty, the Collateral
Agent (acting on its own behalf or at the written direction of the Required
Senior Noteholders) and the Indenture Trustee (acting on its own behalf or at
the written direction of the Required Subordinated Noteholders) (or any of their
agents, attorneys or representatives) upon at least three (3) Business Days’
prior notice, shall have the right to reasonable access to the books, records,
or other information of the Servicer, whether held by the Servicer or by another
on its behalf, with respect to or concerning this Purchase Agreement or the
Mortgage Loans owned by the Purchaser, during regular business hours or at such
other times as may be reasonable under applicable circumstances.

ARTICLE 7

REPURCHASE OBLIGATION

Section 7.1 Servicer’s Repurchase Obligations.

Upon the earlier of the Servicer having actual knowledge of, or receipt of
notice of, a breach of any representation or warranty made by the Company, in
its capacity as Servicer, as set forth in Section 3.1 hereof, which materially
and adversely affects the value of a Mortgage Loan, the Servicer shall use its
best efforts to cure and correct any such breach, and, in the event such breach
is not cured and corrected within sixty (60) days, the Mortgage Loan shall be
purchased by the Servicer at the Repurchase Price within such sixty (60) day
period, pursuant to Section 3.3 hereof.

Upon deposit by the Servicer of the Repurchase Price in the Collateral Account,
the Purchaser, the Custodian and the Servicer shall arrange for the reassignment
of Mortgage Loans adversely affected by such breach to the Servicer according to
the Servicer’s instructions, and the delivery to the Servicer of any documents
held by the Purchaser or the Custodian relating to the reassigned Mortgage
Loans. The Servicer shall, simultaneously with such assignment, give written
notice to the Seller, the Collateral Agent, the Indenture Trustee and each Swap
Counterparty that such purchase has taken place.

In addition to such repurchase obligation, the Servicer shall indemnify the
Purchaser and hold it harmless against any losses, damages, transfer taxes,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the representations and warranties of the Servicer contained in this Purchase
Agreement. The Servicer shall not be obligated under this indemnity for any
indirect or consequential damages. It is understood and agreed that the
obligations of the Servicer set forth in this Section 7.1 to cure or repurchase
a Mortgage Loan and to indemnify the Purchaser constitute the sole remedies of
the Purchaser respecting a breach of such representations and warranties.

ARTICLE 8

SERVICER TO COOPERATE

Section 8.1 Provision of Information.

During the term of this Purchase Agreement, the Servicer shall furnish to the
Purchaser, each Swap Counterparty, the Administrator, the Indenture Trustee
(acting on its own behalf or at the written direction of the Required
Subordinated Noteholders) and the Collateral Agent (acting on its own behalf or
at the written direction of the Senior Noteholders) such periodic, special, or
other reports or information as they may reasonably request from time to time in
order to effectuate the purposes and to carry out the terms of this Purchase
Agreement. All such reports, documents or information shall be provided by and
in accordance with all reasonable instructions and directions which the
Purchaser, each Swap Counterparty, the Administrator, the Indenture Trustee and
the Collateral Agent may give.

The Servicer shall execute and deliver all such instruments and take all such
action as the Purchaser, the Collateral Agent (acting on its own behalf or on
behalf of the Senior Noteholders), the Custodian, the Indenture Trustee (acting
on its own behalf or at the written direction of the Required Subordinated
Noteholders), each Swap Counterparty, or the SLN Placement Agents may reasonably
request from time to time, in order to effectuate the purposes and to carry out
the terms of this Purchase Agreement. In the event and to the extent that any
conflict shall exist among requests issued by any of the foregoing, requests
issued by the Collateral Agent and the Indenture Trustee shall prevail; and
notwithstanding anything to the contrary herein, the Servicer shall not be in
default of its obligations hereunder if it does not perform requested actions
because of inconsistency with requests issued by the Collateral Agent and the
Indenture Trustee.

ARTICLE 9

THE SERVICER

Section 9.1 Indemnification of Third-Party Claims.

The Servicer agrees to indemnify and hold harmless the Purchaser, each Swap
Counterparty, the Administrator, the Collateral Agent, the Indenture Trustee,
the Owner Trustee and the SLN Placement Agents against any and all claims,
losses, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that the Purchaser, any Swap
Counterparty, the Administrator, the Collateral Agent, the Indenture Trustee,
the Owner Trustee or the SLN Placement Agents (and any of their officers,
directors, employees and agents) may sustain in any way related to the failure
of the Servicer to perform its duties and service the Mortgage Loans in strict
compliance with the terms of this Purchase Agreement, or its gross negligence,
willful misconduct or bad faith. The Servicer shall immediately notify the
Purchaser, each Swap Counterparty, the Administrator, the Collateral Agent, the
Indenture Trustee, the Owner Trustee and the SLN Placement Agents if a claim is
made by a third party with respect to a matter as to which the Servicer has
agreed to indemnify and hold harmless such parties under this Section 9.1, and
the Servicer may assume the defense of any such claim, and if assumed shall pay
all expenses in connection therewith, including counsel fees, and promptly pay,
discharge and satisfy any judgment or decree which may be entered against the
Servicer or the Purchaser, any Swap Counterparty, the Administrator, the
Collateral Agent, the Indenture Trustee, the Owner Trustee or the SLN Placement
Agents in respect of such claim. The Servicer’s indemnification obligation
pursuant to this Section 9.1 shall survive the termination of this Purchase
Agreement.

Section 9.2 Corporate Existence of the Servicer.

The Servicer shall keep in full effect its existence, rights and franchises as a
corporation, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Purchase
Agreement or any of the Mortgage Loans and to perform its duties under this
Purchase Agreement.

Section 9.3 Limitation on Liability of Servicer and Others.

Neither the Servicer nor any of the directors, officers, employees or agents of
the Servicer shall be under any liability to the Purchaser for any action taken
or for refraining from the taking of any action in good faith pursuant to this
Purchase Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Servicer or any such person against any breach
of warranties or representations made herein, or failure to perform its
obligations in compliance with any standard of care set forth in this Purchase
Agreement, its own gross negligence, willful misconduct or bad faith, or any
liability which would otherwise be imposed by reason of any breach of the terms
and conditions of this Purchase Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on any
document which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities respecting any matters arising
hereunder. The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties to
service the Mortgage Loans in accordance with this Purchase Agreement and which
in its opinion may involve it in any expense or liability; provided, however,
that the Servicer may, with the consent of the Purchaser, undertake any such
action which it may deem necessary or desirable with respect to this Purchase
Agreement and the rights and duties of the parties hereto. In such event, the
Servicer shall be entitled to reimbursement from the Purchaser of the reasonable
legal expenses and costs of such action.

Section 9.4 Limitation on Resignation of Servicer.

The Purchaser has entered into this Purchase Agreement with the Servicer in
reliance upon the representations as to the adequacy of its servicing
facilities, plant, personnel, records and procedures, its integrity, reputation
and financial standing, and the continuance thereof. The Servicer shall not
resign from the obligations and duties hereby imposed on it as to each Mortgage
Loan except by consent of each Swap Counterparty, the Collateral Agent, the
Indenture Trustee and the Required Noteholders or upon the determination that
its duties hereunder are no longer permissible under applicable law and such
incapacity cannot reasonably be cured by the Servicer. Notice of any such
determination permitting the resignation of the Servicer shall be delivered to
each Rating Agency and any such determination shall be evidenced by an Opinion
of Counsel to such effect delivered to the Purchaser which Opinion of Counsel
shall be in form and substance acceptable to the Purchaser. No such resignation
shall become effective until a successor shall have assumed the Servicer’s
responsibilities and obligations hereunder in the manner provided in
Section 12.1 hereof, subject to Rating Agency Confirmation.

Section 9.5 Limitation on Assignment of Rights and Obligations.

The Servicer shall not assign, sell or otherwise transfer its rights,
obligations, duties and agreements hereunder (a) except as permitted by
Section 4.1(b), Section 9.4 or Section 10.1 hereof, or (b) unless consented to
in writing by each Swap Counterparty, the Collateral Agent, the Indenture
Trustee and the Required Noteholders or (c) unless, in the case of a sale or
other disposition by the Servicer of all or substantially all of its servicing
business, whether by merger, consolidation, sale of assets or otherwise, the
Purchaser shall have received Rating Agency Confirmation; provided that nothing
herein shall prohibit the Servicer from assigning or otherwise transferring its
right to receive any payments (including the Servicing Fee) hereunder.

ARTICLE 10

DEFAULT

Section 10.1 Servicer Events of Default.

Each of the following shall constitute a “Servicer Event of Default” on the part
of the Servicer:

(a) Any failure by the Servicer to observe or perform in any material respect
any of the terms, covenants or agreements on the part of the Servicer set forth
in this Purchase Agreement, any Transfer Supplement or the Custodial Agreement
(other than those set forth in clause (g) below) which continues unremedied for
a period of sixty (60) days after the date on which the Servicer has actual
knowledge or written notice of such failure;

(b) Any representation, warranty, statement or certification made by the
Servicer shall prove to have been incorrect in any material respect as of the
time when made, and which continues to be incorrect in any material respect for
sixty (60) days after the date on which the Servicer has actual knowledge or
written notice;

(c) Any failure by the Servicer to maintain any required licenses to do business
in any jurisdiction where the Mortgaged Property is located, which failure has a
material adverse effect on the ability of the Servicer to perform its functions
under this Purchase Agreement or materially impairs the value of the Mortgage
Loans, and which continues to be unremedied for a period of sixty (60) days
after the date on which the Servicer has actual knowledge or written notice of
such failure;

(d) Application for the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, including bankruptcy, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and a
decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days;

(e) The Servicer shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency, bankruptcy or reorganization statute, make an assignment for the
benefit of its creditors, voluntarily suspend payment of its obligations or
cease its normal business operations other than in the ordinary course, or shall
consent to the appointment of a receiver or liquidator in any insolvency,
bankruptcy, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Servicer or all or substantially all
of the property of the Servicer;

(f) The Company or any Affiliate thereof enters into a consent agreement or
otherwise agrees in writing with any federal or state regulatory agency or
authority to restrict its activities, if the default of such agreement by the
Company or any Affiliate thereof entitles such applicable federal or state
agency to place the Company in receivership or conservatorship; or

(g) The failure on the part of the Servicer to make (x) any Monthly Advance
required by it under this Purchase Agreement on or before the date such advance
is required to be made or (y) any other payment or deposit required by it under
this Purchase Agreement and such failure continues unremedied for a period of
three (3) Business Days after the date on which the Servicer has actual
knowledge or written notice of such failure;

At any time during the continuance of an event described in clauses (a) through
(g) above, the Purchaser may, and shall at the written request of the Required
Subordinated Noteholders, with the written consent of each Swap Counterparty,
and the Required Senior Noteholders (if the Senior Notes shall not have then
been paid in full), terminate all of the rights and obligations of the Servicer
under this Purchase Agreement and in and to the Mortgage Loans and the proceeds
thereof other than unpaid Servicing Fees, Servicing Advances, Monthly Interest
Advances, and Monthly Advances. Notice of such termination shall be given to the
Collateral Agent, the Administrator, the Indenture Trustee, the Custodian, each
Swap Counterparty, each SLN Placement Agent and the Rating Agencies. Upon
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Purchase Agreement, whether with respect to the Mortgage
Loans or otherwise, shall pass to and be vested in the successor appointed
pursuant to Section 12.1 hereof. Upon written request from the Purchaser, the
Servicer shall prepare, execute and deliver to the successor entity designated
by the Purchaser any and all documents and other instruments, place in such
successor’s possession all Servicing Files, and do or cause to be done all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, including but not limited to the transfer and endorsement or
assignment of the Mortgage Loans and related documents, at the Servicer’s sole
expense. The Servicer shall cooperate with such successor in effecting the
termination of the Servicer’s responsibilities and rights hereunder, including
without limitation, the transfer to such successor for administration by it of
all cash amounts which shall at the time be credited by the Servicer to any
Collection Account or Proceeds Account or thereafter received with respect to
the Mortgage Loans.

Section 10.2 Waiver of Defaults.

With the consent of the Required Subordinated Noteholders and each Swap
Counterparty, the Purchaser, by written notice to the Collateral Agent, may
waive any default by the Servicer in the performance of its obligations
hereunder and its consequences. Upon any waiver of a past default, such default
shall cease to exist, and any event of default arising therefrom shall be deemed
to have been remedied for every purpose of this Purchase Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived. Notice of any such
waiver shall be given to each Rating Agency.

ARTICLE 11

TERMINATION

Section 11.1 Termination of Agreement.

This Purchase Agreement shall terminate upon (x) the final payment, other
liquidation (or any advance with respect thereto) or sale of the last Mortgage
Loan held by the Purchaser hereunder and (y) the payment in full of the Notes.

Section 11.2 Termination of Purchase Obligations.

Each of the following shall constitute a termination event under this Purchase
Agreement (each, a “Termination Event”):

(a) Any representation, warranty, statement, or certification made by the Seller
(excluding any representations or warranties made pursuant to Section 3.2
hereof) in any Program Document shall prove to have been incorrect in any
material respect as of the time when made, and which continues to be incorrect
in any material respect for a period of sixty (60) days after the date on which
the Seller has actual knowledge or written notice of such incorrect
representation, warranty, statement or certification;

(b) The failure on the part of the Seller (i) subject to the Repurchase Trigger,
to perform its obligations under Section 3.5(c) to repurchase any Mortgage Loan
with a defective Mortgage Loan File, which failure continues unremedied for a
period of one (1) Business Day after the date on which the Seller’s repurchase
obligation arises, or (ii) to observe or perform in any material respect any of
the material terms, covenants or agreements of the Seller contained in the
Program Documents (other than terms, covenants or agreements specifically
referred to elsewhere in this Section 11.2) which continues unremedied for a
period of thirty (30) days after the date on which the Seller has actual
knowledge or written notice of such incorrect representation, warranty,
statement or certification;

(c) Any Servicer Event of Default has occurred and is continuing (after giving
effect to any applicable grace period);

(d) An Event of Bankruptcy occurs with respect to the Performance Guarantor, the
Purchaser or the Seller;

(e) (i) The Company or the Performance Guarantor shall fail to pay (after
demand, if required, and expiration of any applicable grace period) any of its
debt obligations in an aggregate amount in excess of $20,000,000 resulting in
acceleration of such debt, or (ii) subject to the Swap Trigger, the Performance
Guarantor shall fail to pay or post any of its payment obligations (including,
for the avoidance of doubt, any collateral posting obligations pursuant to any
collateral support annex or other credit support document) under any interest
rate swap (including any credit support annex or credit support document annexed
or attached thereto) or similar hedging transaction with a maximum notional
amount equal to or greater than $500,000,000, whether such obligations arise as
principal, or as surety or guarantor, or (iii) any of the Financial Covenants
shall have been breached;

(f) [reserved];

(g) Non-compliance with the Portfolio Criteria shall continue for a period of
thirty (30) days, or non-compliance with the Wet Funded Loan Limitation shall
continue for a period of fifteen (15) days;

(h) Non-compliance with the Portfolio Aging Limitations, and such non-compliance
shall continue for a period of thirty (30) days;

(i) The Interest Rate Swaps shall cease, for any reason, to be in full force and
effect in accordance with their terms;

(j) (i) A Security Agreement Event of Default shall have been declared by the
Required Senior Noteholders (or, if the Senior Notes have been paid in full, the
Required Subordinated Noteholders) and shall be continuing, or an automatic
Security Agreement Event of Default shall have occurred and be continuing or
(ii) an Indenture Event of Default shall have been declared by the Required
Subordinated Noteholders and shall be continuing, or an automatic Indenture
Event of Default shall have occurred and be continuing;

(k) At any time the funds on deposit in the Reserve Fund shall be less than the
Required Reserve Fund Amount for thirty (30) consecutive days or more;

(l) At any time (A) the ratio of the aggregate Outstanding Purchase Price of all
Mortgage Loans (excluding Junior Loans) that are Delinquent Loans owned by the
Purchaser (including REO Property and foreclosed property) to the aggregate
Outstanding Purchase Price of all Mortgage Loans (excluding Junior Loans) owned
by the Purchaser shall be more than two and one quarter percent (2.25%) for
thirty (30) consecutive days or more, or (B) the ratio of the aggregate
Outstanding Purchase Price of all Mortgage Loans (excluding Junior Loans) that
are Three Payment Delinquent Loans owned by the Purchaser (including REO
Property and foreclosed property) to the aggregate Outstanding Purchase Price of
all Mortgage Loans (excluding Junior Loans) owned by the Purchaser shall be more
than one percent (1.0%) for thirty (30) consecutive days or more;

(m) The failure of the Purchaser to maintain an agreement (in substantially the
form attached hereto as Exhibit B) with a Rated Bidder to the effect that such
Rated Bidder agrees to submit a binding bid for all non-Delinquent Loans and
non-Defaulted Loans in a Termination Event Auction, and, where such failure
occurs as a result of a withdrawal or reduction of the rating assigned to the
Rated Bidder below “P-1” by Moody’s, such failure continues for a period of
thirty (30) days or more;

(n) One (1) or more Swap Counterparties fail to agree to any extension of their
respective Interest Rate Swap, and a replacement Swap Counterparty or Swap
Counterparties shall not have been obtained at least one (1) year prior to the
scheduled termination date in a maximum notional amount at least equal to the
lesser of (x) the maximum notional amount of the Interest Rate Swap or Interest
Rate Swaps represented by the non-extending Swap Counterparty or Swap
Counterparties or (y) if the Program Size has been modified, an amount equal to
(i) the then-current Program Size less (ii) the maximum notional amount of all
effective (as of such scheduled termination date) Interest Rate Swaps;

(o) An Interest Rate Swap Termination Event or an Interest Rate Swap Event of
Default has occurred and is continuing after giving effect to any applicable
grace period unless the maximum notional amount of the Interest Rate Swaps that
are not subject to an Interest Rate Swap Termination Event or an Interest Rate
Swap Event of Default are equal to or greater than the then-current Program
Size;

(p) On any day following the third (3rd) Payment Date under the Program
Documents, the average of the Excess Spread Rate for the Remittance Periods
relating to each of the three (3) most recent Payment Dates is less than two and
three-quarters percent (2.75)%;

(q) Failure to pay the outstanding principal amount of any Series of
Subordinated Notes on the Final Scheduled Payment Date for such Subordinated
Notes; and

(r) Failure of the Servicer to make any Monthly Interest Advance required by it
under this Purchase Agreement on or before the date such advance is required to
be made;

provided, however, that at any time during the continuance of an event described
in clauses (a) through (c), the Purchaser may, and shall at the written request
of the Required Subordinated Noteholders, with the consent of the Required
Senior Noteholders (or, if the Senior Notes have been paid in full, such consent
will not be required) and each Swap Counterparty, notify the Seller that the
commitment of the Purchaser to purchase Mortgage Loans from the Seller shall
terminate. Upon the occurrence of a Termination Event described in clauses (d),
and (g) through (r), the Purchaser shall notify the Seller that the commitment
of the Purchaser to purchase Mortgage Loans from the Seller shall terminate.
Upon the occurrence of a Termination Event described in clause (e), the
Purchaser shall, at the written request of any Swap Counterparty, notify the
Seller that the commitment of the Purchaser to purchase Mortgage Loans from the
Seller shall terminate. Upon the declaration of a Termination Event by the
Purchaser or the occurrence of an automatic Termination Event, the Purchaser
will no longer be permitted to purchase additional Mortgage Loans and principal
collections on Mortgage Loans, proceeds of sales of Mortgage Loans (in each
case, excluding any Excluded Amounts with respect to any HELOCs) and amounts
received from each Swap Counterparty will be retained under the Security
Agreement and used to pay the outstanding obligations of the Purchaser pursuant
to the terms thereof. If a Termination Event described in (d), (h), or (k)
through (r) above occurs, or a Termination Event described in (e)(ii) occurs and
any Swap Counterparty reasonably believes, in its sole discretion, that there
will be a material impairment in the value of the Mortgage Loans and gives
written notice to the Purchaser and the Servicer to such effect, or a Security
Agreement Event of Default described in clauses (f), (m), or (o) through (s) of
Section 7.01 of the Security Agreement occurs, or an Indenture Event of Default
described in clauses (f), (m), or (o) through (s) of Section 9.1 of the
Indenture occurs, the Servicer shall use its best efforts to sell all
non-Delinquent Loans and non-Defaulted Loans within sixty (60) days of the date
on which such Termination Event, Security Agreement Event of Default or
Indenture Event of Default occurred. In the event that all non-Delinquent Loans
and non-Defaulted Loans have not been so sold by such sixtieth (60th) day, the
Collateral Agent shall hold an auction (a “Termination Event Auction”) of the
remaining non-Delinquent Loans and non-Defaulted Loans for settlement not later
than the seventy-fifth (75th) day following the date on which such Termination
Event, Security Agreement Event of Default, or Indenture Event of Default
occurred. The Collateral Agent shall notify potential bidders of the Termination
Event Auction, including one bidder obligated to make a bid on non-Delinquent
Loans and non-Defaulted Loans in any such auction; provided, however, that such
bidder shall have a “P-1” rating from Moody’s (the “Rated Bidder”). During the
Termination Event Auction, the Collateral Agent shall promptly notify each Swap
Counterparty of the highest bid price obtained in the Termination Event Auction
for each such Mortgage Loan and each Swap Counterparty shall have up to two
(2) Business Days from the time of notification (but in no event beyond the
seventy-fifth 75th day referred to above) to elect to purchase such
non-Delinquent Loans and non-Defaulted Loans at a price equal to 101% of such
highest bid price (the “Purchase Price”). If any Swap Counterparty elects to
purchase such non-Delinquent Loans and non-Defaulted Loans within such two
(2) Business Day time period, such Swap Counterparty shall pay the Purchase
Price for such non-Delinquent Loans and non-Defaulted Loans within two (2)
Business Days of the date of such election (but in no event beyond the
seventy-fifth 75th day referred to above). If (x) no Swap Counterparty
affirmatively elects to purchase such non-Delinquent Loans and non-Defaulted
Loans within such two (2) Business Day time period, or (y) any Swap Counterparty
is permitted under the preceding sentence to purchase such non-Delinquent Loan
or non-Defaulted Loan but fails to pay the Purchase Price for such
non-Delinquent Loan or non-Defaulted Loan within two (2) Business Days of the
date of such election (but in no event beyond the seventy-fifth 75th day
referred to above), the Collateral Agent shall have the right to sell such
non-Delinquent Loans and non-Defaulted Loans to the highest bidder.

Section 11.3 Termination of Servicing With Respect to Any Mortgage Loan.

The servicing of any Mortgage Loan in accordance with the terms of this Purchase
Agreement shall terminate upon the occurrence of the following: (i) the receipt
into the Collateral Account of the proceeds of sale of such Mortgage Loan or the
Repurchase Price of such Mortgage Loan or the receipt into the Collateral
Account of the Principal Prepayment in full of such Mortgage Loan or (ii) the
effectiveness of the termination of the Servicer pursuant to Section 12.1
hereof. No termination of the Servicer pursuant to Section 12.1 hereof shall
become effective until a successor shall have assumed the Servicer’s
responsibilities and obligations hereunder in the manner provided in
Section 12.1.

Upon written request from the Purchaser, the Servicer shall deliver all
Servicing Files and other documents relating to the Mortgage Loans held by it
hereunder to the successor servicer, prepare, execute and deliver to the
successor servicer designated by the Purchaser any and all documents and other
instruments, and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including but
not limited to the transfer and endorsement or assignment of the Mortgage Loans
and related documents, at the Servicer’s sole expense. The Servicer shall
cooperate with such successor in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including without limitation, the
transfer to such successor for administration by it of all cash amounts which
shall at the time be credited by the Servicer to any Collection Account or
thereafter received with respect to the Mortgage Loans.

ARTICLE 12

MISCELLANEOUS PROVISIONS

Section 12.1 Successor to Servicer.

Prior to termination of the Servicer’s responsibilities and duties under this
Purchase Agreement pursuant to Section 9.4 or 10.1 hereof, the Purchaser shall
appoint a successor servicer which shall succeed to all rights and assume all of
the responsibilities, duties and liabilities of the Servicer under this Purchase
Agreement prior to termination of the Servicer’s responsibilities and duties
under this Purchase Agreement. In the event that the Servicer’s duties,
responsibilities and liabilities under this Purchase Agreement should be
terminated pursuant to Section 9.4, 9.5(b) or (c) or 10.1 hereof, the Servicer
shall discharge such duties, responsibilities and liabilities during the period
from the date it acquires knowledge of such termination until the effective date
thereof with the degree of diligence and prudence which it is obligated to
exercise under this Purchase Agreement and shall take no action whatsoever that
might impair or prejudice the rights or financial condition of its successor.
The resignation or removal of, or assignment by, the Servicer pursuant to
Section 9.4, 9.5(b) or (c) or 10.1 hereof shall not become effective until (i)
in the case of a resignation or removal pursuant to Section 9.4 or 10.1 hereof,
the successor servicer appointed by the Purchaser pursuant to this Section 12.1
shall have accepted its appointment as provided in the next paragraph of this
Section 12.1, (ii) in the case of an assignment by the Servicer pursuant to
Section 9.5(b) or (c) hereof, the assignee accepts its appointment as Servicer
as provided in the next paragraph of this Section 12.1, and (iii) in all cases,
notice thereof shall have been given to the Rating Agencies and each Swap
Counterparty and the Purchaser shall have received Rating Agency Confirmation,
and such resignation, removal or assignment shall in no event relieve the
Servicer of the representations and warranties made pursuant to Section 3.1
hereof and the remedies available to the Purchaser under Sections 6.2 or 7.1
hereof, it being understood and agreed that the provisions of such Sections 3.1,
6.2 and 7.1 shall be applicable to the Servicer notwithstanding any such
resignation or removal of, or assignment by, the Servicer, or the termination of
this Purchase Agreement.

Any successor to the Servicer permitted hereunder shall execute, acknowledge and
deliver to the Servicer and the Purchaser an instrument accepting its
appointment as Servicer, wherein the successor shall make the representations
and warranties set forth in Section 3.1 hereof, whereupon such successor shall
become fully vested with all the rights, powers, duties, responsibilities,
obligations and liabilities of the Servicer, with like effect as if originally
named as a party to this Purchase Agreement. Any termination or resignation of
the Servicer or termination of this Purchase Agreement pursuant to Section 9.4,
9.5(b) or (c), 10.1 or 11.1 hereof shall not affect any claims that the
Purchaser may have against the Servicer arising out of the Servicer’s actions or
failure to act prior to any such termination or resignation.

The Servicer shall deliver promptly to the successor servicer the funds in any
Collection Account or Proceeds Account, and all Servicing Files and related
documents and statements held by it hereunder and the Servicer shall account for
all funds and shall execute and deliver such instruments and do such other
things as may reasonably be required to more fully and definitively vest in the
successor all such rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer.

Section 12.2 Amendment.

This Purchase Agreement may only be amended with the written consent of the
Issuer, the Seller, the Required Noteholders, each of the Swap Counterparties
(such consent not to be unreasonably withheld) and the Servicer, and upon
written notice of such amendment to each Rating Agency; provided, however, that
the Issuer may amend this Purchase Agreement without the consent of the Required
Noteholders for one or more of the following purposes: (A) to add to the
covenants and agreements pursuant to this Purchase Agreement for the benefit of
the holders of the Notes; (B) to cure any ambiguity or to correct or supplement
any defective or inconsistent provision contained in this Purchase Agreement or
in any amendment to this Purchase Agreement; (C) to add such provisions with
respect to matters or questions arising under this Purchase Agreement as may be
necessary or desirable and not inconsistent with this Purchase Agreement, or
(D) to provide for additional forms of collateral to secure the Notes provided,
however, that Rating Agency Confirmation is given with respect to such
amendment. Any material amendment shall be subject to Rating Agency
Confirmation. The Collateral Agent shall not be obligated to sign any such
agreements, instruments, consents and other documents if the rights, duties,
liabilities or immunities of the Collateral Agent shall be materially adversely
affected thereby. The costs and expenses associated with any such amendment
shall be borne by the party requesting the amendment.

Section 12.3 Governing Law.

THIS PURCHASE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 12.4 Duration of Agreement.

This Purchase Agreement shall continue in existence and effect until terminated
as provided in Section 11.1 hereof.

Section 12.5 Notices.

Except where telephonic instructions or notices are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing
(including by electronic or facsimile transmission) and shall be sent by prepaid
first class mail, personally delivered or sent by guaranteed overnight delivery
or by electronic or facsimile transmission (to be followed by prepaid first
class mail, personal or guaranteed overnight delivery) and shall be deemed to be
given for purposes of this Purchase Agreement on the date that such writing is
received by the intended recipient thereof in accordance with the provisions of
this Section 12.5. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 12.5, notices, demands,
instructions and other communications in writing shall be given to or made upon
the parties at their respective addresses (or to their respective facsimile
numbers) indicated below, and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party
below:

(i) if to the Company:

      New Century Mortgage Corporation

 
    18400 Von Karman, Suite 1000

 
   
Irvine, CA 92616
Attn:
 
Kevin Cloyd (business contact)

     
 
  General Counsel (legal contact)
Phone: (949) 862-7941
Fax: (949) 224-5750
 
    or such other address in each case as may hereafter be furnished to the
Purchaser in writing;

 
   
(ii)
  if to the Purchaser:
 
  Von Karman Funding Trust
c/o New Century Mortgage Corporation, as Administrator
18400 Von Karman, Suite 1000
Irvine, CA 92616
 
   
(iii)
  Attn:Kevin Cloyd (business contact)
General Counsel (legal contact)
Phone:(949) 862-7941
Fax:(949) 224-5750
if to the Swap Counterparties:
Section 12.6
  As provided for in the related Interest Rate Swap.
Severability of Provisions.
 
   

If any one or more of the covenants, agreements, provisions or terms of this
Purchase Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Purchase Agreement
and shall in no way affect the validity or enforceability of the other
provisions of this Purchase Agreement.

Section 12.7 Relationship of Parties.

Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto and the services of the Servicer shall
be rendered as an independent contractor and not as agent for the Purchaser.

Section 12.8 Execution; Successors and Assigns.

This Purchase Agreement may be executed in one (1) or more counterparts and by
the different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one (1) agreement. This Purchase Agreement shall inure to the benefit
of and be binding upon the Seller, the Servicer and the Purchaser and their
respective successors and permitted assigns; provided, however, that, except for
the assignment set forth in Article V of the Security Agreement, the rights of
the Purchaser to indemnity from the Seller and the Servicer pursuant to
Sections 3.3 and 7.1 hereof are not assignable and shall inure only to the
benefit of the Purchaser and to no other Person.

Section 12.9 Recordation of Assignments of Mortgage.

To the extent permitted by applicable law, each of the Assignments of Mortgage
is subject to recordation in all appropriate public offices for real property
records in all the counties or other comparable jurisdictions in which any or
all of the Mortgaged Properties are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected at the
Purchaser’s expense if requested by the Purchaser after the occurrence and
during the continuation of a Termination Event or at such other time as the
Purchaser deems necessary or prudent in its reasonable business judgment in
order to preserve or protect the interests of the Purchaser in any Mortgage
Loan.

Section 12.10 Assignment by Purchaser.

The Purchaser shall have the right to assign its interest under this Purchase
Agreement to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Agreement.

Section 12.11 Non-Petition Agreement.

Notwithstanding any prior termination of this Purchase Agreement, the Company
covenants and agrees that it shall not, prior to the date which is one year and
one day (or if longer, the applicable preference period then in effect) after
the payment in full of the Notes or rated obligations of the Purchaser,
acquiesce, petition or otherwise, directly or indirectly, invoke or cause the
Purchaser to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Purchaser under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Purchaser or any substantial part of its property or ordering the winding up or
liquidation of the affairs of the Purchaser. This Section 12.11 will survive the
termination of this Purchase Agreement.

Section 12.12 Waiver of Offset.

The Servicer agrees to deliver to the Purchaser all amounts required by this
Purchase Agreement to be delivered by the Servicer to the Purchaser free and
clear of any offset, counterclaim or other deduction on account of, or in
respect of, any obligation of the Purchaser to the Servicer hereunder.

Section 12.13 Limited Recourse.

The Servicer agrees that the obligations of the Purchaser to the Servicer under
this Purchase Agreement are limited recourse obligations of the Purchaser
payable solely from the assets of the Purchaser available for such purposes
under the Security Agreement and that, upon application of all assets of the
Purchaser available under the Security Agreement for such purposes, the Servicer
shall have no recourse to the Purchaser for any obligations of the Purchaser to
the Servicer to the extent such application does not provide for full
satisfaction and payment of such obligation. In any event, no such obligation of
the Purchaser to the Seller under this Purchase Agreement shall be a claim under
Section 101 of the Bankruptcy Code. This Section 12.13 will survive the
termination of this Purchase Agreement.

Section 12.14 Third Party Beneficiary.

The parties hereto agree that each Swap Counterparty shall be an express third
party beneficiary of this Purchase Agreement, and entitled to enforce any rights
granted to it hereunder as if it were a party hereto.

Section 12.15 Status of Side Letter.

The parties hereto agree that the applicable provisions of the Side Letter shall
form a part of, and be included in, this Purchase Agreement for all purposes, as
though set forth herein.

Section 12.16 No Recourse .

It is expressly understood and agreed by the parties hereto that (a) this
Purchase Agreement is executed and delivered by Christiana Bank & Trust Company,
not individually or personally but solely as Owner Trustee of the Purchaser, in
the exercise of the powers and authority conferred and vested in it as trustee,
(b) each of the representations, undertakings and agreements herein made on the
part of the Purchaser is made and intended not as a personal representation,
undertaking and agreement by Christiana Bank & Trust Company but is made and
intended for the purpose of binding only the Purchaser, (c) nothing herein
contained shall be construed as creating any liability on Christiana Bank &
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Christiana Bank &
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Purchaser or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Purchaser under this Purchase Agreement or any other related documents.

ARTICLE 13

LIMITED PERFORMANCE GUARANTEE

Section 13.1 Guarantee of Seller’s Repurchase Obligations. For value received,
and in consideration of the financial accommodation accorded to the Seller by
the Purchaser under this Purchase Agreement, the Performance Guarantor hereby
fully, unconditionally, and irrevocably guarantees to the Purchaser, the
Collateral Agent on behalf of the Secured Parties, and the Servicer, the due and
punctual payment of all amounts payable by the Seller under Section 3.3
(including by operation of Section 3.5(c)) of this Purchase Agreement when and
as such obligations hereunder shall become due and payable (for purposes of this
Section 13.1, the “Guaranteed Obligations”).

In case of the inability of the Seller to perform punctually any of the
Guaranteed Obligations, the Performance Guarantor hereby agrees, upon written
demand from either the Issuer or any Swap Counterparty, to pay or cause to be
paid any such amount, punctually when and as the same shall become due and
payable.

(a) The Performance Guarantor hereby agrees that its obligations under this
Section 13.1 constitute a guarantee of payment when due.

(b) The Performance Guarantor hereby agrees that its obligations under this
Section 13.1 shall be unconditional, irrespective of the validity, regularity or
enforceability of this Purchase Agreement against the Seller, the absence of any
action to enforce the Seller’s obligations under this Purchase Agreement, any
waiver or consent by the Purchaser, the Collateral Agent or any Secured Party,
or the Servicer with respect to any provisions hereof, the entry by the Seller
and the Purchaser into additional transactions under this Purchase Agreement or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (other than the defenses of statute of
limitations or payment, which are not waived); provided, that the Performance
Guarantor shall be entitled to exercise any right that the Seller could have
exercised under this Purchase Agreement to cure any default in respect of its
obligations under this Purchase Agreement or to set-off, counterclaim or
withhold payment in respect of any event of default or potential event of
default in respect of the Purchaser or any Affiliate, and to the benefit of any
grace period or provision, but only to the extent such right is provided to the
Seller under this Purchase Agreement. The Performance Guarantor acknowledges
that the Seller and the Purchaser may from time to time enter into one (1) or
more transactions pursuant to this Purchase Agreement and agrees that the
obligations of the Performance Guarantor under this Section 13.1 will upon the
execution of any such transaction by the Seller and the Purchaser extend to all
such transactions without the taking of further action by the Performance
Guarantor.

(c) The Performance Guarantor hereby waives (i) promptness, diligence,
presentment, demand of payment, protest, order and, except as set forth in
paragraph (a) above, notice of any kind in connection with this Purchase
Agreement and this Section 13.1 and (ii) any requirement that the Purchaser, the
Collateral Agent or any Secured Party, or the Servicer exhaust any right to take
any action against the Seller or any other person prior to or contemporaneously
with proceeding to exercise any right against the Performance Guarantor under
this Section 13.1.

Notwithstanding anything to the contrary in any Program Document, the
Performance Guarantor will not ensure the payment of any Note.

ARTICLE 14

ASSIGNMENT

Section 14.1 Assignment. Notwithstanding anything to the contrary contained in
this Purchase Agreement, the Purchaser hereby assigns, conveys, transfers,
delivers and sets over unto the Collateral Agent for the benefit of the Secured
Parties, all of its right, title and interest in, to and under, whether now
owned or existing, or hereafter acquired, this Purchase Agreement. The Purchaser
acknowledges the security interest in the Mortgage Loans of the Collateral Agent
as representative secured party for the Purchaser, the Secured Parties, and any
other Persons to whom Purchaser owes the obligations secured by such Mortgage
Loans.

The Purchaser, the Servicer and the Seller shall each treat the Collateral Agent
as the Purchaser under this Purchase Agreement and each consent to such
assignment and acknowledge that the Collateral Agent shall enjoy the Purchaser’s
rights under this Purchase Agreement pursuant to the provisions of this
Section 14.1. Without limiting the generality of the foregoing, the Purchaser,
the Servicer and the Seller shall each report to and correspond and communicate
with the Collateral Agent and in all other regards treat the Collateral Agent as
the Purchaser hereunder with respect to the Mortgage Loans. The Collateral Agent
shall have all rights of the Purchaser to enforce the covenants and conditions
set forth in this Purchase Agreement with respect to the Mortgage Loans, and the
Purchaser, the Servicer and the Seller, respectively, shall each follow the
instructions of the Collateral Agent under this Purchase Agreement. The
Collateral Agent shall have the right to give any waivers or consents required
or allowed under this Purchase Agreement, and such waivers and consents shall be
binding upon the Purchaser and any party for whom the Collateral Agent acts as
representative secured party as if the Purchaser or such party had given the
same. All amounts due the Purchaser under this Purchase Agreement shall be
remitted to the Collateral Agent in accordance with the Collateral Agent’s
instructions and in accordance with this Purchase Agreement.

ARTICLE 15

COMMITMENT FEE

Section 15.1 Commitment Fee. In connection with the execution of this Purchase
Agreement, and the commitment of the Purchaser to purchase Mortgage Loans in an
amount equal to the then-current Program Utilization Amount, the Seller agrees
to pay, prior to the initial issuance of any Notes, to the Purchaser a
Commitment Fee. The Commitment Fee may be increased in connection with an
increase in the Program Utilization Amount from time to time. In connection with
any amendment, modification or supplement to this Purchase Agreement or any
Program Document, the Purchaser may condition such amendment, modification or
supplement upon the payment of any additional Commitment Fee in an amount to be
agreed upon at the time of such amendment, modification or supplement.

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

NEW CENTURY MORTGAGE CORPORATION,
as Seller and as Servicer

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


VON KARMAN FUNDING TRUST,
as Purchaser

By: CHRISTIANA BANK & TRUST COMPANY,


not in its individual capacity, but solely as Owner Trustee

By: /s/ James M. Young
Name: James M. Young
Title: Assistant Vice President

NEW CENTURY FINANCIAL CORPORATION,


as Performance Guarantor

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President

